CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

ANH=

AGENCIA NACIONAL DE HIDOCARDUROS

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACION Y PRODUCCION ESP

SECTOR: PUTUMAYO BLOQUE PUT-1
CONTRATISTA: LEWIS ENERGY COLOMBIA INC.
FECHA: 31 DE MARZO DE 2009

Los contratantes, a saber:

Por una parte, la Agencia Naciona! de Hidrocarburos, en adelante ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C.,
representada por ARMANDO ZAMORA REYES, mayor de edad, identificado con la
cédula de ciudadanía No. 19.303.017 expedida en Bogotá, domiciliado en Bogotá,
D.C., quien manifiesta:

Que en su carácter de Director General de la ANH obra en representación de esta
Agencia, y

Que para la celebración del presente Contrato ha sido autorizado por el Consejo
Directivo de la ANH, en sesión del 18 de diciembre de 2008, según consta en el Acta
N? 15 de dicho órgano.

Que mediante Resolución: 254 del 20 de junio de 2008, el Director General, en
ejercicio de la delegación conferida por el Consejo Directivo de la Agencia, mediante
el Acuerdo 01 de 2007, designó como áreas que forman parte la Mini Ronda 2008,
para la contratación de actividades de exploración y explotación de hidrocarburos las
siguientes: Valle Medio Magdalena - Catatumbo; Catatumbo, Valle Superior del
Magdalena; Llanos Orientales; Putumayo y Cordillera Oriental

Que mediante Resolución N* 401 del 30 de julio de 2008, el Director General de la
ANH, ordenó la apertura de la invitación a participar en PROCESO DE MINI RONDA

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

2008 - Valle Medio Magdalena — Catatumbo; Catatumbo, Valle Superior del
Magdalena; Llanos Orientales; Putumayo y Cordillera Oriental.

Una vez adelantado el referido proceso, la ANH, mediante Resolución N* 707 del 26
de diciembre de 2008, adjudicó el Bloque PUT-1 a la compañía LEWIS ENERGY
COLOMBIA INC.

y por la otra parte, LEWIS ENERGY COLOMBIA INC, sucursal establecida por
escritura pública N* 614 de la Notaría 16 de Bogotá, del 10 de mayo de 2006, inscrita
el 2 de junio de 2006 bajo el N” 133708 del libro 06, por la cual se protocolizaron
copias autenticas de la fundación de la sociedad LEWIS ENERGY COLOMBIA INC
domiciliada en ISLAS CAYMAN, representada por JOSE FRANCISCO CHALELA
MANTILLA en su calidad de representante legal suplente, mayor de edad,
identificado con la cédula de ciudadanía número 17.152.088 de Bogotá quien
Manifiesta:

Que en su calidad de Representante Legal obra en representación de la compañía
LEWIS ENERGY COLOMBIA INC.

Que para celebrar el presente contrato está plenamente autorizado según consta en
el certificado de existencia y representación legal expedido por la Cámara de
Comercio de Bogotá, D.C.

Que manifiesta bajo la gravedad del juramento que ni él ni la empresa que
representa se encuentran incursos en causal alguna de incompatibilidad o de
inhabilidad para celebrar el presente contrato y.

Que LEWIS ENERGY COLOMBIA INC., ha acreditado que tiene y se obliga a
mantener la capacidad jurídica, financiera, la competencia técnica y las habilidades
profesionales necesarias para ejecutar las actividades de que trata este contrato.

La compañía antes mencionada, LEWIS ENERGY COLOMBIA INC., se denominará
para todos los efectos EL CONTRATISTA.

6. Que el Operador del presente contrato será LEWIS ENERGY COLOMBIA INC.

La ANH y EL CONTRATISTA acuerdan celebrar el presente Contrato de Exploración
y Producción (ESP), en los términos y condiciones establecidos en el Anexo A y en
los Anexos B, C, D y E, los cuales hacen parte integrante de este contrato.

ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

El presente contrato se perfecciona con la suscripción del mismo por las Partes.

Los avisos y comunicaciones entre las Partes serán enviados a los representantes
de las Partes, al domicilio registrado para notificaciones judiciales, que a la fecha de
celebración de este contrato, son:

ANH: Calle 99 No. 9a-54, Piso 14, Bogotá, D.C., Colombia.
EL CONTRATISTA: Carrera 7 N* 113 — 43 Oficina 802, Bogotá D.C.

Cualquier cambio en la persona del representante o del domicilio arriba indicado
deberá ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles
siguientes a la fecha del registro en la Cámara de Comercio.

Las comunicaciones entre las Partes en relación con este contrato se surten al recibo
de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en cualquier
caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

Para constancia se firma en Bogotá, D. C., a los treinta y uno (31) días del mes de
marzo de dos mil nueve (2009), en dos (2) originales.

IDROCARBUROS

2

ARMANDO MORA REYES
DIRECTOR GENERAL

LEWIS ENERGY COLOMBIA INC.

JOSE FRAÑ8eÍSCO CHALELA MANTILLA
REPRESENTANTE LEGAL SUPLENTE

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Ey ANHS

Uber y Orden AGENCIA NACIONAL DE HIDROCARBUROS

ANEXO A.- TÉRMINOS Y CONDICIONES

TABLA DE CONTENIDO

Cláusula Sección Página

NAwW4MNEa

. Exploración adicional
. Inversión remanente... .
. Problemas durante la perforación de p pozos ss exploratorios..
. Aviso de descubrimiento.
. Programa de Evaluación..
. Declaración de comercialidad.

DEFINICIONES...

CAPÍTULO 1 - OBJETO, ALCANCE Y DURACIÓN

Alcance...
Área Contratada
Duración y Períodos... . .

Exclusión de derechos sobre otros recursos 5 naturales

CAPÍTULO II - ACTIVIDADES DE EXPLORACIÓN

Programa Obligatorio de Exploración.
Plan de Exploración

Modificaciones al Programa Obligatorio de Exploración..
Programa Exploratorio Posterior.

- ORIGINAL -

20
16.
. Ampliación del área de producción..
13.
. Entrega del plan de desarrollo.........
. Actualización del plan de desarrollo.
. Programa anual de operaciones...

22.

1

=

1
2
2

2400

2

Q

2
2
2
2
2
3
3
3
3

UY NN FPOwDOoO yn uu

3

36.
37.

. Autonomía
24.
. Operador designado
. Obtención de permisos..
. Subcontratistas

, Medición de la produccion.
. Disponibilidad de la produccion
. Unificación.....
. Gas natural presente..
. Daños y pérdidas de los activos
. Seguimiento e inspecciones......
34.

an

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

CAPÍTULO III - ACTIVIDADES DE PRODUCCIÓN
Área de pr UN. iii as

Plan de desarrollo

Fondo de abandono.

CAPÍTULO IV - CONDUCCIÓN DE LAS OPERACIONES

Operador...

Programas en beneficio de las comunidades....................

CAPÍTULO V - REGALÍAS Y OTRAS OBLIGACIONES GENERALES

Regalías
Precios para abastecimiento interno
Bienes y servicios Nacionales........ooinoniciniononacaninaninnannaninconenccncacarararnnnararar anciana

- ORIGINAL -
. Derechos por el uso del subsuelo...

. Derecho por precios altos... .

. Derecho económico como porcentaje de participación
. Derechos economicos en pruebas de producción......ooococccionincinnononcnnonacranacanncarcooo

. Participación en la producción durante la prórroga del periodo de producción... 34
. Transferencia de tecnol0gÍa......ooninninicnnnnnncnnneenene recrean 34

. Suministro de información técnica
. Confidencialidad de la información...
. Derechos sobre la información..
. Información ambiental y social.
. Informe ejecutivo Semestral......cooinininnonnnnesnncrarmernrrrrmrrrrarrrarerrs
|. Reuniones INfOrMativAS.......ooconincononnninonconoaroncoranorannnnno ron ronconoranonnornn rare nnnrarennerenrens

. Devoluciones obligatorias de áreas..
. Devoluciones voluntarias de áreas...
. Delineación de las áreas devueltas..
. Restauración de las áreas devueltas....
. Formalización de las devoluciones de área

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

CAPÍTULO VI - DERECHOS CONTRACTUALES DE LA ANH

CAPÍTULO VII - INFORMACIÓN Y CONFIDENCIALIDAD

CAPÍTULO VIII - GARANTIAS, RESPONSABILIDADES Y SEGUROS

. Garantía de CumMplimiento.....oonnicninnnionononnnnnnnncnecannnecnenerrncnrer crearan rc cocre
. Responsabilidades de EL CONTRATISTA...............
. Póliza de cumplimiento de obligaciones laborales.
. Seguros.

. Indemnidad

CAPÍTULO IX - DEVOLUCIÓN DE AREAS

- ORIGINAL -
60.
. Procedimiento de incumplimiento

63.
64.
65.
66.
67.
68.
69.
70.
71.
72.

73.
74,

75.
76.
77.
78.
79.
80.

CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

CAPÍTULO X - CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

Condiciones resolutorias previdS.....oooncinicnnnnomonrcrrrrerrcce AA

CAPÍTULO XI - TERMINACIÓN

Causales de terminación
Terminación del contrato por vencimiento del período de exploración
Terminación voluntaria del periodo de producción
Terminacion unilateral.
Terminacion por incumplimiento..
Terminacion obligatoria y caducidad
Reversion de activos
Obligaciones pOSterioreS.....cocioionocinnonnincncciecocnca corno ronrarcc noni cor raro ran armario
Abandono
Liquidación del contrato...

CAPÍTULO XII - SOLUCIÓN DE CONTROVERSIAS

Instancia ejecutiva
Instancia de peritaje y de arbitraje.

CAPÍTULO XIII - DISPOSICIONES VARIAS

Derechos de cesión.........
Fuerza mayor y hechos de terceros.
Impuestos...
Moneda.
Comunicados externos.
Ley aplicable..

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

81. Idioma....
82. Domicilio.

OTROS ANEXOS:

Anexo B.- Área Contratada

Anexo C.- Programa Obligatorio de Exploración.. 67

Anexo D.- Derechos Económicos 0.0

Anexo E.- Modelo Carta de Crédito......coooocicioiinnnncnnmnmnnanrrrrrerr ZA
- ORIGINAL -

$
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

DEFINICIONES

Para efectos de este contrato, sin perjuicio de las definiciones legales que
correspondan, las expresiones enunciadas a continuación tendrán el significado que
aquí se les asigna:

Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Producción en virtud de este
contrato, conforme a la legislación colombiana,

Año: Es el período de doce (12) meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

Año Calendario: Es el período de doce (12) meses, comprendido entre el primero (19)
de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

Área Contratada: Es la superficie y su proyección en el subsuelo identificada en el
Capítulo 1 y alinderada en el anexo B, en la cual EL CONTRATISTA está autorizado,
en virtud de este contrato, para efectuar las Operaciones de Exploración, Evaluación
y Producción de Hidrocarburos que son objeto del mismo.

Área de Evaluación: Es la porción del Área Contratada en la cual EL CONTRATISTA
realizó un Descubrimiento y en la que ha decidido llevar a cabo un Programa de
Evaluación para establecer o no su comercialidad, de acuerdo con la cláusula 14. Esta
área estará enmarcada por un polígono regular en superficie, preferiblemente de
cuatro lados, que comprenderá la envolvente de la proyección vertical en superficie
de la estructura o trampa geológica que contiene el Descubrimiento.

Área de Producción: Es la porción del Área Contratada en la cual se localiza uno o
más Campos Comerciales, como se establece en el Capítulo III. El área de cada
Campo Comercial comprenderá la envolvente de la proyección vertical en superficie
del yacimiento o yacimientos que lo integran, y que defina el Ministerio de Minas y

QA
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Energía, de conformidad con el Decreto 1895 de 1973, Decreto 3229 de 2003, o con
las normas que los modifiquen o sustituyan.

Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que equivale a
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60 F) y a una
(1) atmósfera de presión absoluta).

Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contraríen
la ley colombiana.

Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno o
más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

Declaración de Comercialidad: Es la comunicación escrita de EL CONTRATISTA a LA
ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área
Contratada es un Campo Comercial.

Descubrimiento: Se entiende que existe un yacimiento descubierto de Hidrocarburos
convencionales cuando mediante perforación con taladro o con equipo asimilable se
logra el hallazgo de la roca en la cual se encuentra Hidrocarburos acumulados y
mediante pruebas iniciales de fluidos se establece que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petro-físicas y
propiedades de fluidos.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Descubrimiento de Gas Natural no Asociado: Es el Descubrimiento cuya prueba
formal de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor
a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C7+) menor de 4.0%. Se entiende por RGA la
relación entre el volumen de Gas Natural en pies cúbicos por día y el volumen de
Hidrocarburos Líquidos en barriles por día producidos por un pozo y la composición
molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un
Descubrimiento que tiene varios yacimientos se determinará con base en el promedio
ponderado de la producción de cada yacimiento y la composición molar de heptano
(C7+) como el promedio aritmético simple.

Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas por EL
CONTRATISTA, que incluyen, sin ser éste un listado taxativo, la perforación,
completamiento y equipamiento de pozos de desarrollo; el diseño, construcción,
instalación y mantenimiento de equipos, tuberías, líneas de transferencia, tanques de
almacenamiento, métodos artificiales de producción, sistemas de recuperación
primaria y mejorada, sistemas de trasiego, tratamiento, almacenamiento, entre otros,
dentro de un Área de Producción en el Área Contratada y fuera de ella en cuanto
resulte necesario.

Exploración u Operaciones de Exploración: Son todos trabajos y obras que EL
CONTRATISTA ejecuta en el terreno del Área Contratada para determinar la
existencia y ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están
limitados a métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general,
las actividades de prospección superficial, la perforación de Pozos Exploratorios y
otras operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

Evaluación u Operaciones de Evaluación: Son todas las operaciones y actividades

realizadas por EL CONTRATISTA en un Área de Evaluación conforme a lo estipulado
3
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

en la cláusula 14, con el propósito de evaluar un Descubrimiento, delimitar la
geometría del yacimiento o yacimientos dentro del Área de Evaluación y determinar,
entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y calidad
económicamente explotables y el impacto que sobre el medio ambiente y el entorno
social pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de detalle,
la ejecución de pruebas de producción, y, en general, otras operaciones orientadas a
determinar si el Descubrimiento es un Campo Comercial y para delimitarlo.

Explotación: Comprende el Desarrollo y la Producción.

Fecha Efectiva: Es el Día calendario inmediatamente siguiente a la fecha de firma del
contrato, o de la terminación de la fase “cero” cuando haya lugar.

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la combinación
natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos.

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándar de temperatura y
presión (60 grados Fahrenheit y a una (1) atmósfera de presión absoluta) están en
estado líquido en la cabeza del pozo o en el separador, así como los destilados y
condensados que se extraen del gas.

Hidrocarburos Líquidos Pesados: Hidrocarburos Líquidos con una gravedad API igual
o inferior a quince grados (15? APD).

Hidrocarburos no Convencionales: Hidrocarburos presentes en el subsuelo en estado
diferente a los Hidrocarburos Líquidos convencionales o gas libre, incluyendo gas
asociado a los primeros; o Hidrocarburos que se encuentren en yacimientos no

convencionales. Esta definición incluye Hidrocarburos tales como crudos extra
4
- ORIGINAL -

E
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

pesados, arenas bituminosas, gas en mantos de carbón, yacimientos de muy baja
porosidad (tight) e hidratos de gas.

Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

Mes: Período contado a partir de cualquier Día de un mes calendario y que termina el
Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero,
el último Día del mes en curso,

Multas: Constituyen apremios a EL CONTRATISTA para la satisfacción oportuna, eficaz
y eficiente de las obligaciones a su cargo y, por lo tanto no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con cualquiera
otra forma de indemnización. La cancelación o deducción de las mismas no exonera a
EL CONTRATISTA de satisfacer sus obligaciones y compromisos, ni de ejecutar y
terminar las actividades a su cargo, ni de entregar los resultados, productos y
documentos y demás información requerida.

Operador: Será quien haya demostrado ante LA ANH la capacidad jurídica, técnica,
operacional y financiera, de conformidad con los reglamentos de contratación de LA
ANH y haya sido aprobado por ésta para llevar a cabo las Operaciones de
Exploración, Evaluación, Desarrollo y Producción. El operador será el representante
de EL CONTRATISTA ante LA ANH.

Operador Designado: Es la compañía designada por EL CONTRATISTA para realizar
las operaciones objeto del contrato, bajo la responsabilidad de EL CONTRATISTA,
cuya designación deberá ser previamente aprobada por LA ANH.

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL
CONTRATISTA. Posteriormente, y en cualquier tiempo, serán LA ANH de una parte y
EL CONTRATISTA y/o sus cesionarios debidamente aceptados por LA ANH, de la otra.

5
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas,
será el Operador quien actúe como su representante ante LA ANH.

Período de Exploración: Es el lapso de seis (6) años contado a partir de la Fecha
Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio.

Período de Producción: Es, respecto de cada Área de Producción, el lapso de hasta
veinticuatro (24) años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo Comercial correspondiente, durante el cual
EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de Producción,

Plan de Desarrollo: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con la cláusula 18, para adelantar la Explotación técnica, eficiente y
económica de cada Área de Producción y contendrá, entre otros aspectos, el cálculo
de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo, un programa de Abandono y los Programas de Trabajos de
Explotación para lo que resta del Año Calendario en curso o del Año Calendario
siguiente.

Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en busca de
yacimientos de Hidrocarburos, en un área no probada como productora de
Hidrocarburos.

Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Producción en relación con los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás operaciones
relativas a la obtención de Hidrocarburos.

Programa Exploratorio: Es el programa de Operaciones de Exploración pactado en el

anexo C que EL CONTRATISTA se obliga a ejecutar como mínimo, durante cada fase
del Periodo de Exploración en la que entre.

ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración que
EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del Período
de Exploración, conforme a lo estipulado en la cláusula 9.

Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por EL
CONTRATISTA a LA ANH, según la cláusula 14, con el propósito de evaluar un
Descubrimiento y determinar si se trata de un Campo Comercial. La ejecución del
Programa de Evaluación y presentación del informe de resultados a LA ANH son
requisitos para declarar si un Descubrimiento es un Campo Comercial.

Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Producción del Área contratada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

Punto de Entrega: Es el sitio definido por las Partes en donde EL CONTRATISTA pone
a disposición de LA ANH, la porción de la producción de Hidrocarburos
correspondiente a las Regalías establecidas en la Ley y en el Capítulo Y así como los
derechos económicos de que trata el Capítulo VI, proveniente del (los) campo (s)
comercial (es), en las especificaciones mínimas para la entrada al sistema de
transporte que use EL CONTRATISTA, contenidas en la reglamentación aplicable. A
partir de ese punto el dominio y custodia de tal porción de los Hidrocarburos
producidos pasará a LA ANH. En el caso de que las partes no lleguen a un acuerdo en
relación con la definición del Punto de Entrega, éste será determinado por LA ANH y
en todo caso será un punto ubicado a la salida de la unidad de tratamiento ó a la
entrada al sistema de transporte que use EL CONTRATISTA,

Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y Energía o la
entidad que asuma esta responsabilidad a futuro, con el objeto de determinar el
volumen de Hidrocarburos correspondientes a las Regalías, el volumen de
Hidrocarburos de EL CONTRATISTA y definir los volúmenes relevantes para el cálculo
de los derechos de LA ANH que trata el Capítulo VI.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Yacimiento de Hidrocarburos: Es toda roca en la que se encuentran acumulados
Hidrocarburos y que se comporta como una unidad independiente en cuanto
mecanismos de producción, propiedades petrofísicas y propiedades de los fluidos de
acuerdo con lo definido por el Ministerio de Minas en el Decreto 1895 de 1973,
Decreto 3229 de 2003 y cualquier norma que tos modifique.

Yacimiento Descubierto No Desarrollado: Yacimiento descubierto mediante
perforación, devuelto al administrador del recurso por no comercialidad o por

cualquier otro motivo, y que se encuentra bajo su jurisdicción.

Nota. En caso de conflictos entre éstas definiciones con definiciones legales o
providencias judiciales prevalecerán estas últimas.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

CAPÍTULO I — OBJETO, ALCANCE Y DURACIÓN

1. OBJETO: En virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho a explorar el Área Contratada, y a producir los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área, en los
términos de este contrato. EL CONTRATISTA tendrá derecho a la parte de la
producción de los Hidrocarburos que le correspondan, provenientes del Área
Contratada, en los términos del presente contrato.

2. ALCANCE: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las actividades y Operaciones de Exploración, Evaluación, Desarrollo y Producción,
dentro del Área Contratada.

Parágrafo: Se excluyen del presente contrato los Yacimientos Descubiertos No
Desarrollados que se encuentren dentro del Área Contratada, sobre los cuales
cualquiera de las partes tenga conocimiento al momento de la firma del contrato. EL
CONTRATISTA declara mo conocer la existencia de yacimientos descubiertos no
desarrollados diferentes a los relacionados en las actas previas a la suscripción de
este contrato, de ser el caso.

3. ÁREA CONTRATADA: Comprende la superficie delimitada por las coordenadas del
anexo B. El Área Contratada se reducirá gradualmente de acuerdo con lo señalado en
el Capítulo IX.

3.1. Restricciones: En caso que una porción del Área Contratada se extienda a áreas
comprendidas dentro del sistema de Parques Nacionales Naturales u otras zonas
reservadas, excluidas o restringidas, delimitadas geográficamente por la autoridad
correspondiente, o cuando sobre el Área Contratada se extiendan zonas con las
mismas o similares características anteriormente señaladas, EL CONTRATISTA se
obliga a acatar las condiciones que respecto de tales áreas imponga las autoridades
competentes. LA ANH no asumirá responsabilidad alguna a este respecto.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Cuando LA ANH conozca cualquier pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

4. DURACIÓN Y PERIODOS: Los términos de duración de cada periodo y fase de
este contrato se regulan como sigue:

4.1. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis
(6) años a partir de la Fecha Efectiva y se dividirá en las fases que se describen en e!
anexo C. La primera fase comienza en la Fecha Efectiva, y las siguientes fases el Día
calendario inmediatamente siguiente a la fase que le precede.

4.1.1. Derecho de renuncia en el Período de Exploración: Durante el transcurso de
cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho
a renunciar al presente contrato, siempre y cuando haya cumplido satisfactoriamente
el Programa Exploratorio de la fase en curso y las demás obligaciones a su cargo. Para
tal efecto, EL CONTRATISTA dará aviso escrito a LA ANH, previamente a la terminación
de la fase en progreso.

Sin embargo, cuando una fase del Programa Exploratorio sea igual o superior a
dieciocho (18) meses, EL CONTRATISTA podrá renunciar al contrato dentro de este
término. En este caso, deberá entregar a LA ANH el valor faltante por ejecutar, hasta
completar el cincuenta por ciento (50%) del valor de las actividades no cumplidas del
Programa Exploratorio de la fase correspondiente y el cien por ciento (100%) del
valor del Programa Exploratorio Adicional de la fase correspondiente, cuando haya
lugar, que conforman el programa obligatorio de exploración.

4.1.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA, LA ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de las actividades de perforación, pruebas y completamiento de los
Pozos Exploratorios y/o la adquisición del programa sísmico, sin que la prórroga exceda
seis (6) meses, siempre que se hayan cumplido las siguientes condiciones:

a) que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de

terminación de la respectiva fase del Periodo de Exploración,
10
- ORIGINAL -

L 1
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

b) que EL CONTRATISTA haya ejecutado en forma ininternimpida tales Operaciones de
Exploración, y

€) que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso,

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en
los que fundamenta su solicitud, acompañados de un cronograma de actividades que
asegure la finalización de los trabajos en un periodo de tiempo razonable, La prórroga
de la garantía correspondiente, conforme a los requisitos estipulados en la cláusula 50,
deberá ser entregada a la ANH dentro de los cinco (5) días siguientes a la aprobación
de la prórroga.

Para la aplicación de lo dispuesto en esta cláusula se entenderá que las Operaciones
de Exploración sísmica inician con el registro continuo. Para los mismos efectos, se
entiende que la perforación de pozos con taladro comienza al momento del inicio del
giro continuo del mismo para dicha perforación.

Parágrafo: En el evento en que alguna de las actividades exploratorias afecte a una
comunidad de un resguardo o a un asentamiento de un grupo étnico cuya existencia
haya sido certificada por la autoridad competente, LA ANH evaluará el otorgamiento de
un plazo adicional para el cumplimiento de las actividades a efectuarse dentro del área
de influencia de las comunidades. El otorgamiento del plazo procederá si, a juicio de las
autoridades competentes, EL CONTRATISTA está desarrollando de manera diligente tas
actividades necesarias para el desarrollo de la consulta previa.

4.2. Período de Producción: El Período de Producción tendrá una duración de
veinticuatro (24) años contados a partir de la fecha en la que LA ANH reciba de EL
CONTRATISTA la Declaración de Comercialidad de que trata la cláusula 15.

El Periodo de Producción se predica separadamente respecto de cada Área de
Producción y, por lo tanto, todas las menciones a la duración, extensión O
terminación del Periodo de Producción se refieren a cada Área de Producción en
particular.

11
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

4.2.1. Prórroga del Período de Producción: A elección de EL CONTRATISTA, LA ANH
prorrogará el Periodo de Producción por períodos sucesivos de hasta diez (10) años,
y hasta el límite económico del Campo Comercial, siempre y cuando se cumplan, para
cada período, las siguientes condiciones:

a)que EL CONTRATISTA formule la solicitud de prórroga por escrito a LA ANH con
una antelación no mayor de cuatro (4) años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Producción de la respectiva Área
de Producción,

b)que el Área de Producción esté produciendo Hidrocarburos regularmente en los
cinco (5) años previos a la fecha de la solicitud,

Cc) que EL CONTRATISTA demuestre que durante los cuatro (4) años calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un (1) pozo por cada Año Calendario y que ha tenido activo un
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
mejorada, y

d)que EL CONTRATISTA entregue a LA ANH, durante la(s) prórroga(s), en el punto
de entrega, un diez por ciento (10%) adicional de la producción de Hidrocarburos
Líquidos Livianos, o un cinco por ciento (5%) de la producción de gas no asociado o
Hidrocarburos Líquidos Pesados, después de regalías y otras participaciones, en los
términos de la cláusula 42.

Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, LA ANH, previo el análisis de las razones
presentadas por EL CONTRATISTA, podrá o no otorgar la prórroga correspondiente.
Queda entendido que la denegación de la misma por parte de LA ANH no dará lugar
a desacuerdo y no se someterá al procedimiento establecido en el Capítulo XII de
este contrato. En todos los casos, la prórroga del Periodo de Producción se
formalizará mediante la firma de un otrosí al contrato.

5. EXCLUSIÓN DE DERECHOS SOBRE OTROS RECURSOS NATURALES: Los derechos
otorgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en
dicha área.

12
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Parágrafo: A efecto de evitar que las Operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que EL CONTRATISTA pretenda llevar a cabo en el Área
Contratada interfieran con programas de trabajo e inversiones previamente
aprobados por las autoridades competentes, correspondientes a contratos para la
exploración y explotación de minerales existentes en el Área Contratada, EL
CONTRATISTA acordará con los terceros titulares de tales contratos la manera en
que se adelantarán las Operaciones y los programas de trabajo de cada uno de los
interesados para garantizar el desarrollo sostenible de los recursos naturales.

En el caso que EL CONTRATISTA y el (los) tercero(s) titular(es) del (los) contrato(s)
para la exploración y explotación de minerales no logren un acuerdo al respecto, el
desacuerdo se someterá a decisión del Ministerio de Minas y Energía o la entidad que
haga sus veces, para que resuelva el desacuerdo. En todo caso, durante el plazo de
la negociación y de la resolución del desacuerdo se suspenderá el cumplimiento de
las obligaciones de Exploración, Evaluación, Desarrollo y/o Producción que se vean
afectadas y LA ANH reconocerá la totalidad del plazo contractual que faltaba, al inicio
de la suspensión, siempre y cuando EL CONTRATISTA demuestre que ha actuado con
diligencia en la gestión de negociación.

CAPÍTULO II - ACTIVIDADES DE EXPLORACIÓN

6. PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Durante el Periodo de Exploración,
EL CONTRATISTA llevará a cabo el Programa Exploratorio de cada fase que se
describe en el anexo C.

Para el cumplimiento de las obligaciones del Programa Exploratorio, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios para
un nuevo yacimiento, del tipo A-3. En todo caso, LA ANH se reserva el derecho de
aprobar otro tipo de Pozos Exploratorios cuando las condiciones técnicas así lo
ameriten.

7. PLAN DE EXPLORACIÓN: EL CONTRATISTA se obliga a presentar a LA ANH el
Plan de Exploración para la fase que inicia, en donde se describa la forma como dará
cumplimiento a sus obligaciones, incluyendo los términos y condiciones conforme a

los cuales desarrollará los programas en beneficio de las comunidades en las áreas de
13
- — ORIGINAL -

eS
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

influencia de los trabajos exploratorios, con antelación no inferior a ocho (8) días
Calendario respecto al inicio de cada fase del Periodo de Exploración. Para la primera
fase, EL CONTRATISTA deberá entregar el Plan de Exploración en un término de
treinta (30) días calendarios contados a partir de la Fecha Efectiva.

8. MODIFICACIONES AL PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Las
modificaciones al Programa Obligatorio de Exploración se regirán de acuerdo con las
siguientes disposiciones:

8.1. En el transcurso de la primera mitad del plazo de cualquier fase del Periodo de
Exploración, EL CONTRATISTA podrá sustituir la adquisición y procesamiento de un
programa sísmico contenido en el Programa Exploratorio inicialmente presentado
para la fase en progreso, por la perforación de uno o más pozos exploratorios o por
la adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio sea equivalente o
superior al inicialmente presentado para la respectiva fase. En este caso El
CONTRATISTA informará previamente y por escrito a LA ANH de la sustitución de
Operaciones de Exploración que pretende llevar a cabo.

8.2. Si, luego de la perforación de un Pozo Exploratorio que resulte seco, EL
CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación inmediatamente posterior de un Pozo Exploratorio contenido en el
Programa Exploratorio, EL CONTRATISTA podrá sustituir la perforación de hasta un
(1) Pozo Exploratorio por la adquisición y procesamiento de un programa sísmico,
siempre que el esfuerzo financiero resultante sea equivalente o superior al Programa
Exploratorio original para la respectiva fase y que El CONTRATISTA informe
previamente y por escrito a LA ANH de la sustitución que pretende llevar a cabo.

9. PROGRAMA EXPLORATORIO POSTERIOR: Al finalizar el Periodo de Exploración, y
siempre que exista un Área de Evaluación o un Área de Producción o un
Descubrimiento realizado por EL CONTRATISTA en la última fase del Período de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Producción)
para adelantar en el área retenida, y fuera de las Áreas de Evaluación y de Producción,

14
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

un Programa Exploratorio Posterior. En este caso, se aplicará el siguiente
procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a LA ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar desde la
terminación de la última fase del Programa Exploratorio. Cada una de las fases del
Programa Exploratorio Posterior, con un máximo de dos (2) fases de dieciocho (18)
meses cada una, debe contener como mínimo la perforación de un Pozo Exploratorio
del tipo A-3.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la segunda
fase, lo que impone la devolución de la totalidad de las áreas retenidas para este
efecto ó, alternativamente, el derecho a continuar con la segunda fase, si procede,
caso en el cual se obliga a devolver el cincuenta por ciento (50%) de las áreas
retenidas, excluidas las Áreas de Evaluación y de Producción existentes. EL
CONTRATISTA informará por escrito a LA ANH de su decisión dentro del mes
siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Producción existentes.

Finalizado el Programa de Exploración Posterior, el Área Contratada quedará reducida
a las Áreas de Evaluación y/o Áreas de Producción existentes en ese momento.

10. EXPLORACIÓN ADICIONAL: EL CONTRATISTA podrá llevar a cabo Operaciones
de Exploración adicionales a las contenidas en el Programa Exploratorio o en el
Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio o del Programa Exploratorio Posterior de la fase en curso o de las fases
siguientes. EL CONTRATISTA deberá informar previamente a LA ANH sobre la
ejecución de las Operaciones de Exploración adicionales que pretende realizar. Si
dichas Operaciones de Exploración son las definidas en el Programa Exploratorio de la

siguiente fase y EL CONTRATISTA desea que tales operaciones de exploración
15
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

adicionales le sean acreditadas al cumplimiento de los compromisos exploratorios de
la siguiente fase, lo solicitará por escrito a LA ANH la cual, a su sola discreción,
determinará si acepta o no dicha acreditación. En caso que la solicitud sea aceptada
por parte de LA ANH, ésta determinará la forma como se acreditarán en todo o en
parte las operaciones de exploración adicionales a los compromisos de la fase
siguiente del Periodo de Exploración.

11. INVERSIÓN REMANENTE: Si EL CONTRATISTA no ejecuta en su totalidad las
inversiones obligatorias asociadas al Programa de Exploración, deberá transferir el
balance no invertido a LA ANH dentro de los sesenta (60) días siguientes a la
terminación de la correspondiente fase, A criterio de LA ANH, la anterior suma podrá
ser destinada a trabajos exploratorios en otras áreas seleccionadas de mutuo
acuerdo.

Para efectos de verificar la ejecución del presupuesto de inversión establecido, EL
CONTRATISTA deberá presentar ante LA ANH un certificado del Revisor Fiscal donde
conste el valor de la inversión ejecutada para dicha fase, dentro de los treinta (30)
días siguientes a su terminación.

12. PROBLEMAS DURANTE LA PERFORACIÓN DE POZOS EXPLORATORIOS: Durante
la perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio o al
Programa Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se
llegasen a presentar problemas no controlables de tipo geológico tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de
circulación u otras condiciones de tipo técnico que impidan continuar perforando el
Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los trabajos
de perforación de acuerdo con las Buenas Prácticas de la Industria del Petróleo,
cuando la profundidad del pozo haya superado los mil quinientos (1.500) metros, EL
CONTRATISTA podrá solicitar a LA ANH dar por cumplida la obligación de
perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a LA ANH en un plazo no mayor de quince (15)
días calendario contados desde que se presentó el problema no controlable antes
mencionado.

16
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Si LA ANH acepta que EL CONTRATISTA dé por terminadas las operaciones de
perforación del pozo en cuestión, EL CONTRATISTA deberá adquirir un registro de
resistividad y otros de rayos gama hasta la máxima profundidad que sea posible y
abandonar o completar el pozo hasta la profundidad alcanzada. En este caso la
obligación del Programa Exploratorio correspondiente a dicho pozo se entenderá
cumplida.

En caso contrario EL CONTRATISTA deberá perforar el pozo con desviación
(sidetrack”) o un nuevo pozo y LA ANH otorgará el plazo necesario para cumplir esta
obligación.

13. AVISO DE DESCUBRIMIENTO: En cualquier momento dentro de los cuatro (4)
meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio
cuyos resultados indiquen que se ha producido un Descubrimiento, EL CONTRATISTA
deberá informarlo por escrito a LA ANH, acompañando su aviso de un informe técnico
que contenga los resultados de las pruebas realizadas, la descripción de los aspectos
geológicos y los análisis efectuados a los fluidos y rocas, en la forma que indique el
Ministerio de Minas y Energía o la autoridad que haga sus veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural no Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar los
cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía, o a la autoridad que haga sus veces, para efectos de su
clasificación.

14. PROGRAMA DE EVALUACIÓN: Si EL CONTRATISTA considera que un
Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de
Evaluación de dicho Descubrimiento, de acuerdo con lo establecido en esta cláusula.
Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) meses siguientes a la
finalización de la perforación del Pozo Exploratorio descubridor o de la finalización del
Período de Exploración, lo que ocurra primero. Si el Descubrimiento es resultado de la
ejecución del Programa Exploratorio Posterior, EL CONTRATISTA presentará el
Programa de Evaluación dentro de los seis (6) meses siguientes a la finalización de la

perforación del Pozo Exploratorio descubridor.
17
- ORIGINAL -

220
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

14.1. Contenido del Programa de Evaluación: El Programa de Evaluación debe contener,
como mínimo:

a) El mapa geológico con coordenadas del Área de Evaluación en el tope de la
formación objetivo.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial.

€) El presupuesto total del Programa de Evaluación, discriminado por años.

d) El plazo total del Programa de Evaluación, que no podrá exceder de dos (2) años
cuando incluya la perforación de Pozos Exploratorios o de un (1) Año en los demás
casos, plazo que se contará a partir de la fecha de la presentación del Programa de
Evaluación a LA ANH y que debe contemplar los tiempos estimados necesarios para la
obtención de permisos que corresponde otorgar a otras autoridades.

€) El cronograma para la realización de las Operaciones de Evaluación dentro del plazo
mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación.

9) Una propuesta de Punto de Entrega para consideración de LA ANH.

14.2. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide
perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, LA ANH podrá prorrogar la duración del Programa de Evaluación por un plazo
adicional que no excederá de un (1) Año, siempre que se cumplan las siguientes
condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a LA ANH por lo menos con dos
(2) meses de anticipación a la fecha de terminación del plazo inicial,

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de Evaluación
previstas en el Programa de Evaluación.

Cc) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y las
pruebas del Pozo o los Pozos de Exploración adicionales.

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en los
que fundamenta su solicitud.

18
- ORIGINAL -

20
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

14,3. Modificaciones al Programa de Evaluación: En cualquier momento durante los seis
(6) meses siguientes a la fecha de presentación del Programa de Evaluación a LA ANH,
EL CONTRATISTA podrá modificarlo, para lo cual informará oportunamente a LA ANH y
adecuará el plazo total del mismo, que en ningún caso podrá exceder el plazo establecido
en el literal d) del numeral 14,1 de esta cláusula, sin que por ello se modifique la fecha
de inicio señalada.

14.4. Informe de Evaluación: EL CONTRATISTA presentará a LA ANH un informe
completo de los resultados del Programa de Evaluación dentro de los tres (3) meses
siguientes a la fecha de su terminación. Tal informe incluirá como mínimo: la descripción
geológica del Descubrimiento y su configuración estructural; las propiedades físicas de
las rocas y fluidos presentes en los yacimientos asociados al Descubrimiento; la presión,
volumen y análisis de temperatura de los fluidos de los yacimientos; la capacidad de
producción (por pozo y por todo el Descubrimiento); y un estimado de las reservas
recuperables de Hidrocarburos.

Parágrafo 1: Si, en los Programas de Evaluación realizados durante el Periodo de
Exploración, EL CONTRATISTA incluye la perforación de pozos exploratorios, podrá
acreditar tanto el cumplimiento del Programa Exploratorio como del Programa de
Evaluación correspondiente, con la perforación de hasta dos (2) pozos exploratorios,
siempre y cuando el mismo tipo de Pozo Exploratorio esté contemplado en la fase del
Programa de Exploración inmediatamente siguiente a la del inicio del Programa de
Evaluación, y la perforación de los mismos concluya antes de la fecha de terminación del
Programa de Evaluación en el cual fueron incluidos, o de la fase del Periodo de
Exploración a la cual correspondan dichos pozos, la que sea más próxima. En este caso
EL CONTRATISTA devolverá a LA ANH la porción del área contratada sobre la cual no
vaya a realizar actividades exploratorias durante el tiempo remanente del Periodo de
Exploración.

Parágrafo 2: En caso de que el descubrimiento sea de Gas Natural no Asociado o de
Hidrocarburos Líquidos Pesados o de Hidrocarburos No Convencionales, y en cualquier
momento durante la segunda mitad del plazo del Programa de Evaluación, EL
CONTRATISTA podrá solicitar a LA ANH la prórroga del Programa de Evaluación hasta
por dos (2) años adicionales, término que podrá ampliarse a criterio de LA ANH, con el
propósito de llevar a cabo estudios de factibilidad para la construcción de infraestructura,
sobre métodos de producción y/o para el desarrollo de mercados. En estos casos, la

19
- ORIGINAL -

"p
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

solicitud incluirá en el Programa de Evaluación la información relacionada con los
estudios de factibilidad que EL CONTRATISTA considera necesario realizar. Al término de
la prórroga otorgada, EL CONTRATISTA entregará a LA ANH las conclusiones y
recomendaciones de los estudios de factibilidad.

Parágrafo 3: Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas como de
Evaluación o de Producción. Por tanto, cuando los nuevos volúmenes de Hidrocarburos
encontrados hagan parte de una misma Área de Evaluación o de Producción, no habrá
lugar a un nuevo Periodo de Evaluación.

15. DECLARACIÓN DE COMERCIALIDAD: Dentro de los tres (3) meses siguientes al
vencimiento del término estipulado para la ejecución del Programa de Evaluación, o al
vencimiento del plazo acordado según el parágrafo 2% de la cláusula 14, si le es aplicable,
EL CONTRATISTA entregará a LA ANH una declaración escrita que contenga de manera
clara y precisa su decisión incondicional de explotar, o no, comercialmente ese
Descubrimiento. En caso afirmativo, a partir de esa declaración el área del
Descubrimiento se considerará un Campo Comercial.

15.1. Descubrimiento no comercial: Si EL CONTRATISTA no entrega a LA ANH la
correspondiente Declaración de Comercialidad en el plazo estipulado, se entenderá que
EL CONTRATISTA ha concluido que el Descubrimiento no es un Campo Comercial. En
este caso, o si la declaración es negativa, EL CONTRATISTA acepta que no se generó en
su favor derecho alguno y, en consecuencia, renuncia a reclamar derechos sobre el
Descubrimiento. El Área de Evaluación correspondiente deberá ser devuelta a LA ANH.

CAPÍTULO III - ACTIVIDADES DE PRODUCCIÓN

16. ÁREA DE PRODUCCIÓN: El Área de Producción estará delimitada por un polígono o
por una forma geométrica regular que comprenderá el Campo Comercial o la porción de
éste dentro del Área Contratada, más un margen alrededor del Campo Comercial no
mayor de un (1) kilómetro, siempre que el Área Contratada lo permita. Como quiera que
el área del Campo Comercial contenida en el Área de Producción puede variar, el Área de
Producción permanecerá inalterable, salvo lo señalado en la siguiente cláusula.

20
+ ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

17. AMPLIACIÓN DEL ÁREA DE PRODUCCIÓN: Si, en el transcurso del Período de
Producción, EL CONTRATISTA determina que un Campo Comercial se extiende más allá
del Área de Producción, pero dentro del Área Contratada vigente, podrá solicitar a LA
ANH la ampliación de tal Área de Producción, acompañando su solicitud con los soportes
correspondientes. Cumplido lo anterior a satisfacción de LA ANH, ésta podrá ampliar el
Área de Producción, quedando entendido que si tal ampliación se superpone a otra Área
de Producción, la duración del Periodo de Producción que se aplicará para el Área de
Producción englobada será la del Área de Producción respecto de la cual se declaró
primeramente la comercialidad.

Parágrafo: Cuando el Área de Producción solicitada por EL CONTRATISTA, de acuerdo con
esta cláusula, se extienda por fuera del Área Contratada, LA ANH podrá ampliar el Área
Contratada dándole a la ampliación solicitada el tratamiento contractual de Área de
Evaluación, a menos que sobre el área solicitada se presente alguna de las siguientes
situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos
por parte de LA ANH.

Cc) Que existan restricciones ordenadas por autoridad competente que impidan adelantar
las actividades objeto del contrato.

d)Que LA ANH considere que las condiciones económicas deben ser ajustadas.

18. PLAN DE DESAROLLO: Dentro de los tres (3) meses siguientes a la presentación de
la Declaración de Comercialidad de que trata la cláusula 15, EL CONTRATISTA entregará
a LA ANH el Plan de Desarrollo inicial el cual contendrá, como mínimo, la siguiente
información:

a) el mapa con las coordenadas del Área de Producción,

b) el cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de hidrocarburo,

Cc) el esquema general proyectado para el Desarrollo del Campo Comercial, que incluya
una descripción del programa de perforación de pozos de desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega,

21

PO

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

d) el pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando
la tasa óptima de producción que permita lograr la máxima recuperación económica
de las reservas,

e) la identificación de los factores críticos para la ejecución del Plan de Desarrollo,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones para
su manejo,

f) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción,

9) una propuesta de Punto de Entrega para consideración de LA ANH, y

h) un programa de Abandono para efectos de la cláusula 71.

19. ENTREGA DEL PLAN DE DESARROLLO: LA ANH dará por recibido el Plan de
Desarrollo cuando EL CONTRATISTA entregue toda la información antes descrita. Si
LA ANH no recibe el Plan de Desarrollo con la totalidad de la información
anteriormente indicada, dentro de los sesenta (60) días calendario siguientes a su
presentación podrá requerir el envío de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) días calendario contados desde el recibo de! requerimiento
para entregarla. Si LA ANH no se pronuncia dentro de los moventa (90) días
Calendario siguientes a la presentación del Plan de Desarrollo por parte de EL
CONTRATISTA, se entenderá que ha sido provisionalmente aceptado, hasta que LA
ANH se pronuncie, caso en el cual EL CONTRATISTA deberá acoger las observaciones
de LA ANH, cuando su adopción sea razonablemente factible.

Si EL CONTRATISTA no entrega el Plan de Desarrollo en la fecha establecida en el
numeral anterior, o si LA ANH no recibe la documentación faltante dentro del plazo
de treinta (30) días señalado en este numeral, se configurará un incumplimiento de
acuerdo con lo establecido en la cláusula 67.

20. ACTUALIZACIÓN DEL PLAN DE DESARROLLO: Cuando EL CONTRATISTA
requiera modificar el Plan de Desarrollo, ajustará y presentará, con sujeción al
procedimiento descrito en la cláusula 19, el Plan de Desarrollo modificado para cada
una de las Áreas de Producción existentes en el contrato. Cuando la producción real
de Hidrocarburos del Año Calendario inmediatamente anterior difiera en más de un
quince por ciento (15%) con respecto al pronóstico de producción anual señalado en

22
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

el Plan de Desarrollo para algún Área de Producción, EL CONTRATISTA presentará las
explicaciones del caso.

21. PROGRAMA ANUAL DE OPERACIONES: Dentro de los tres (3) meses siguientes
a la fecha de la Declaración de Comercialidad, y dentro de los tres (3) primeros
meses de cada Año Calendario EL CONTRATISTA presentará a LA ANH un Programa
Anual de Operaciones que deberá cumplir con los siguientes requisitos:

21.1. Contenido: El Programa Anual de Operaciones para cada Área de Producción
contendrá, como mínimo:

a) una descripción detallada de las Operaciones de Desarrollo y de Producción que EL
CONTRATISTA espera realizar durante el mismo Año y el siguiente, con el respectivo
cronograma, discriminado por proyecto y por trimestre calendario, el cual debe
contemplar también los plazos requeridos para obtener las autorizaciones y permisos
de las autoridades competentes,

b) el pronóstico de producción mensual del Área de Producción para el Año Calendario
correspondiente,

c) el pronóstico de producción anual promedio hasta el final de la vida económica de
los yacimientos que se encuentren dentro del Área de Producción,

d) el estimado de egresos (inversiones y gastos) para los cuatro (4) años calendario
siguientes o hasta la terminación del Periodo de Producción, lo que sea más corto, y
e) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción.

21.2, Ejecución y ajustes: Las Operaciones de Desarrollo y de Producción del
Programa Anual de Operaciones de que trata el literal (a) anterior son de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Desarrollo y Producción de
acuerdo con el cronograma presentado.

Durante la ejecución del Programa Anual de Operaciones, EL CONTRATISTA podrá
efectuar ajustes a dicho plan para el Año Calendario en curso, siempre que tales
ajustes no impliquen una disminución en la producción superior al quince por ciento
(15%) respecto del pronóstico inicial. Los ajustes no podrán ser formulados con
frecuencia inferior a tres (3) meses, salvo situaciones de emergencia. El

23
- ORIGINAL -

2
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

CONTRATISTA informará previamente y mediante escrito cualquier ajuste al Programa
Anual de Operaciones.

Parágrafo: EL CONTRATISTA presentará el primero de los programas anuales de
operación para el periodo restante del Año Calendario correspondiente. Cuando falten
menos de tres (3) meses para la terminación del primer Año Calendario, el primer
programa anual de operaciones incluirá el año inmediatamente posterior.

22, FONDO DE ABANDONO: EL CONTRATISTA establecerá un fondo para garantizar
la financiación de las actividades necesarias para realizar el programa de Abandono
de pozos y de restitución ambiental de las áreas de producción al finalizar su Periodo
de Producción, de acuerdo con las Buenas Prácticas de la Industria del Petróleo y las
siguientes estipulaciones:

22.1. Constitución: Al concluir el primer Año Calendario transcurrido a partir del Mes
en el cual EL CONTRATISTA inició la producción comercial y regular de Hidrocarburos
de un Área de Producción, y continuamente a partir de entonces, EL CONTRATISTA
llevará en su contabilidad un registro especial denominado Fondo de Abandono para
adelantar el programa de Abandono. Para garantizar la disponibilidad de los recursos
financieros necesarios, EL CONTRATISTA establecerá un encargo fiduciario, una
garantía bancaria, u otro instrumento aceptado por LA ANH. En uno u otro caso los
términos y condiciones del instrumento que se acuerde serán determinados por las
Partes dentro del Año inmediatamente anterior a la fecha en la cual debe constituirse
el Fondo de Abandono. En caso de no llegarse a un acuerdo, de todos modos EL
CONTRATISTA constituirá una garantía bancaria en los términos de esta cláusula.

22.2. Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de cada
Año Calendario será el que resulte de aplicar la fórmula siguiente:

Ama = (Pan + Rin) X Cas

donde:
Ama  €s el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para
cada Área de Producción, al finalizar cada Año Calendario.

24
- ORIGINAL -

AO
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Producción, desde el inicio de su producción hasta el 31 de diciembre del Año para el
cual se realiza el presente cálculo.

Ri Son las reservas probadas de Hidrocarburos de cada Área de Producción,
expresadas en barriles de Hidrocarburos Líquidos, de acuerdo con el Plan de
Desarrollo y sus actualizaciones. Este valor incluye la producción acumulada (Pan)
más las reservas probadas remanentes.

Cas es el costo estimado actualizado de las operaciones de Abandono de cada Área
de Producción. Cuando se trate de reajustes anuales, el Cag se reducirá en el valor de
los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan Y Rin) se realizarán en barriles equivalentes de Hidrocarburos
Líquidos. Para el efecto las Partes convienen que la equivalencia será de cinco mil
setecientos (5.700) pies cúbicos de gas, a condiciones estándar, por un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL
CONTRATISTA con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo 1: Para efectos de esta cláusula, son reservas probadas las
correspondientes a la definición adoptada por la autoridad competente de la
República de Colombia, conforme al marco regulatorio prevaleciente al momento del
cálculo,

Parágrafo 2: El cumplimiento de las obligaciones de que trata esta cláusula no exime a
EL CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Producción.

CAPÍTULO IV — CONDUCCIÓN DE LAS OPERACIONES

23. AUTONOMÍA: EL CONTRATISTA tendrá el contro! de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica Exploración
del Área Contratada y para la Evaluación y Producción de los Hidrocarburos que se

25
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

encuentren dentro de ésta. EL CONTRATISTA planeará, preparará, realizará y controlará
todas las actividades con sus propios medios y con autonomía técnica y directiva, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo. EL CONTRATISTA desarrollará las actividades directamente o a
través de subcontratistas.

Parágrafo: La autonomía de EL CONTRATISTA, de que trata esta cláusula, no obsta para
que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan plenamente sus
facultades legales y reglamentarias en todos los asuntos de su competencia, que en
ninguna forma quedan limitados por virtud del presente contrato.

24. OPERADOR: Cuando EL CONTRATISTA esté conformado por dos o más empresas,
se indicará cuál de ellas actuará como Operador. El Operador deberá ser previamente
aprobado por LA ANH.

Cuando se requiera más de dos operadores diferentes al mismo tiempo en este contrato,
se requerirá la aprobación previa por parte de LA ANH.

25. OPERADOR DESIGNADO: Sin perjuicio de que pueda ejercer la operación
directamente, EL CONTRATISTA podrá contratar a un tercero para que actúe como
Operador Designado siempre y cuando demuestre capacidad jurídica, técnica,
operacional y financiera de conformidad con los reglamentos de contratación de LA ANH.
El tercero designado por EL CONTRATISTA como operador no podrá actuar como tal
mientras LA ANH no lo haya autorizado.

Cuando el Operador Designado decida renunciar, EL CONTRATISTA deberá comunicarlo a
LA ANH con una anticipación no menor de noventa (90) días calendario.

Cuando en cualquiera de las cláusulas de este contrato se haga referencia al Operador se
entenderá que se trata indistintamente de Operador y/o Operador Designado.

Parágrafo: Cuando LA ANH tenga conocimiento de que el Operador o el Operador
Designado ha asumido conductas negligentes o contrarias a las Buenas Prácticas de la
Industria Petrolera en relación con el cumplimiento de las obligaciones objeto de este
contrato, dará aviso de ello a EL CONTRATISTA, quien dispondrá de un término de
noventa (90) días calendario contados a partir del requerimiento para adoptar los

26
- ORIGINAL -

“o
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, LA ANH exigirá a EL CONTRATISTA el cambio de Operador. Si dentro de los
sesenta (60) días siguientes a esta última exigencia EL CONTRATISTA no ha cambiado de
operador, esta circunstancia será causal de incumplimiento del presente contrato.

26. OBTENCIÓN DE PERMISOS: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos
procedentes conforme a la ley, necesarios para adelantar las operaciones objeto del
presente contrato.

27. SUBCONTRATISTAS: Para llevar a cabo las operaciones materia de este contrato
únicamente el Operador podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, incluyendo
asesorías técnicas, en el país o en el exterior,

El Operador llevará una relación actualizada de los contratos de obras, servicios y
suministros y la pondrá a disposición de LA ANH cuando así lo solicite. La relación debe
especificar, por lo menos, el nombre del proveedor, contratista o subcontratista, el
objeto, el valor y la duración del contrato.

28. MEDICIÓN DE LA PRODUCCIÓN: EL CONTRATISTA llevará a cabo la medición, el
muestreo y el control de calidad de los Hidrocarburos producidos y mantendrá calibrados
los equipos o instrumentos de medición, conforme a las normas y métodos aceptados por
las Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias vigentes, practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos
recibidos y entregados a condiciones estándar.

EL CONTRATISTA adoptará todas las acciones necesarias para preservar la
integridad, confiabilidad y seguridad de las instalaciones y los equipos o instrumentos
de fiscalización. Además, conservará durante el término que establecen el Código de
Comercio y las demás normas pertinentes, los registros de calibración periódica de
tales equipos o instrumentos y de las mediciones diarias de la producción y consumo
de Hidrocarburos y fluidos en cada Campo Comercial para revisión de LA ANH y de
las autoridades competentes,

27
- ORIGINAL -

SO
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

LA ANH tendrá el derecho de inspeccionar, en cualquier tiempo, los equipos de
medición instalados por EL CONTRATISTA y todas las unidades de medición en
general.

Parágrafo: Cuando dos o más campos de producción se sirvan de las mismas
instalaciones de producción, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos campos.

29. DISPONIBILIDAD DE LA PRODUCCIÓN: Los Hidrocarburos producidos, exceptuados
los que hayan sido utilizados en beneficio de las operaciones de este contrato y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos en el Punto de
Fiscalización conforme al procedimiento señalado en la cláusula 28 anterior y, basándose
en esta medición, se determinarán los volúmenes de regalías a que se refiere el Capítulo
V y los derechos de LA ANH previstos en el Capítulo VI, así como los volúmenes que
correspondan a EL CONTRATISTA.

A partir del Punto de Fiscalización, y sin perjuicio de las disposiciones legales que regulen
la materia, EL CONTRATISTA tendrá libertad de vender en el país o de exportar los
Hidrocarburos que le correspondan, o de disponer de los mismos a su voluntad.

30. UNIFICACIÓN: Cuando un yacimiento económicamente explotable se extienda en
forma continua a otra u otras áreas contratadas, por fuera del Área Contratada, EL
CONTRATISTA, de acuerdo con LA ANH y con los demás interesados, deberá poner
en práctica, previa aprobación de la autoridad competente, un plan cooperativo de
explotación unificado, con sujeción a lo establecido en la legislación colombiana.

31. GAS NATURAL PRESENTE: El Gas Natural presente en cualquier área de
Evaluación o de Producción quedará sujeto a las siguientes disposiciones:

31.1. Restricción del desperdicio y utilización: EL CONTRATISTA estará obligado a
evitar el desperdicio del Gas Natural extraído de un campo y, de conformidad con las
disposiciones legales y reglamentarias vigentes sobre la materia, antes del Punto de
Fiscalización correspondiente podrá utilizarlo como combustible para las operaciones,
como fuente de energía para la máxima recuperación final de las reservas de

28
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en estos fines
durante la vigencia del contrato.

31.2. Gas Natural asociado: En caso de que EL CONTRATISTA descubra uno o varios
campos comerciales con Gas Natural asociado, deberá presentar a LA ANH dentro de
los tres (3) años siguientes al inicio de la producción de cada Campo Comercial, un
proyecto para la utilización del Gas Natural asociado. Si EL CONTRATISTA no
cumpliere esta obligación, LA ANH podrá disponer gratuitamente del Gas Natural
asociado proveniente de tales campos, con sujeción a las disposiciones legales
vigentes.

32. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos necesarios
para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo y a cargo
de EL CONTRATISTA, el cual informará a LA ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

33. SEGUIMIENTO E INSPECCIONES: LA ANH tendrá los derechos y EL
CONTRATISTA tendrá las obligaciones siguientes, relacionadas con el seguimiento a
los contratos y las inspecciones realizadas por LA ANH y/o sus agentes:

33.1. Visitas al Área Contratada: Durante la vigencia de este contrato LA ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados, podrá
visitar el Área Contratada para inspeccionar y hacer el seguimiento de las actividades
de EL CONTRATISTA y de los subcontratistas, directamente relacionadas con este
contrato, para asegurarse de su cumplimiento. Así mismo podrá verificar la exactitud
de la información recibida.

Cuando el inspector detecte fallas o irregularidades cometidas por EL CONTRATISTA,
el inspector podrá formular observaciones que deberán ser respondidas por EL
CONTRATISTA, mediante escrito y en el plazo señalado por LA ANH.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

+ ORIGINAL -

29
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

33.2. Delegación: LA ANH podrá delegar el seguimiento y la inspección de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de este
contrato, la legislación colombiana y las Buenas Prácticas de la Industria del Petróleo.

Parágrafo: La ausencia de actividades de seguimiento e inspección por parte de LA
ANH de ninguna manera exime a EL CONTRATISTA del cumplimiento de las
obligaciones contraídas en virtud de este contrato ni implica una reducción de las
mismas.

34. PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES: EL CONTRATISTA deberá
incluir en el Plan de Exploración, en el Plan de Desarrollo y en cada Programa Anual
de Operaciones un capítulo con los programas que adelantará en beneficio de las
comunidades ubicadas en las áreas de influencia del proyecto. Este plan deberá
ajustarse a los términos y condiciones que determine LA ANH, de acuerdo con lo
estipulado en el numeral 5.7. del artículo 5% del Decreto Ley 1760 de 2003. Mientras
LA ANH determina los términos y condiciones aplicables a estos programas EL
CONTRATISTA someterá estos últimos a LA ANH para su aprobación.

Estas actividades se entenderán por convenidas una vez LA ANH se pronuncie en este
sentido dentro de los tres (3) meses siguientes al recibo del respectivo plan o
programa a que se refiere la presente cláusula. De ser el caso, EL CONTRATISTA
atenderá las sugerencias razonables comunicadas por LA ANH, las cuales deberán ser
incluidas en sus planes y programas. Una vez LA ANH verifique la inclusión de sus
sugerencias, dará por convenidas las actividades respectivas. De no pronunciarse LA
ANH dentro del término estipulado anteriormente, EL CONTRATISTA podrá adelantar
los programas en beneficio de las comunidades incluidos en su propuesta inicial.

CAPÍTULO V — REGALÍAS Y OTRAS OBLIGACIONES GENERALES

35. REGALÍAS: EL CONTRATISTA pondrá a disposición de LA ANH, en el Punto de
Entrega, el porcentaje de la producción de Hidrocarburos establecido en la ley

30
- ORIGINAL -

3h
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

correspondiente a las regalías. El recaudo de las regalías se hará en especie o en
dinero, según lo determine LA ANH,

35,1. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie,
EL CONTRATISTA entregará a LA ANH la cantidad de Hidrocarburos correspondiente,
para lo cual las Partes acordarán el procedimiento para la programación de entregas
y demás aspectos necesarios.

En todo caso, LA ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que LA ANH haya retirado el volumen correspondiente a las regalías,
y si hay disponibilidad de almacenamiento en las facilidades de EL CONTRATISTA,
éste se obliga a almacenar los Hidrocarburos hasta por tres (3) meses consecutivos.
En este caso, LA ANH reconocerá una tarifa de almacenamiento que, para cada caso,
será acordada entre las Partes. De no haber acuerdo, esta tarifa será definida por el
Ministerio de Minas y Energía, o por la entidad que regule el transporte de
Hidrocarburos en el país. Al término de este último plazo, EL CONTRATISTA podrá
comercializar tal volumen, de acuerdo con el numeral! 35.3.

Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo y disponer del volumen de regalías, acreditando a LA ANH, para su entrega
posterior, el volumen correspondiente a las regalías que LA ANH tenía derecho a retirar y
que ésta última no retiró.

Parágrafo: Una vez se haya ocupado un 80% de la capacidad de almacenamiento del
Área de Producción, EL CONTRATISTA podrá disponer del volumen correspondiente y LA
ANH lo podrá ir retirando a su conveniencia, a una tasa de entrega compatible con la
capacidad de producción del campo.

35,2. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en dinero,
entregará a LA ANH los montos correspondientes en los plazos señalados por la ley o por
la autoridad competente, o en los acordados por las partes, según sea el caso. En caso
de mora, EL CONTRATISTA pagará a LA ANH la cantidad necesaria para cubrir el monto
adeudado, los Intereses Moratorios correspondientes y los gastos en que LA ANH haya
incurrido para lograr el pago.

31

q

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

35.3. Comercialización del volumen de regalías: Cuando LA ANH lo considere
conveniente, y siempre que las disposiciones legales y reglamentarias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a LA ANH el dinero proveniente de tales ventas.
Para este fin, las Partes convendrán los términos particulares de la comercialización. En
todo caso, EL CONTRATISTA hará su mejor esfuerzo para comercializar dicha producción
al precio más alto posible en los mercados disponibles. LA ANH reconocerá a EL
CONTRATISTA los costos directos y un margen razonable de comercialización que deberá
ser acordado entre las Partes. A falta de acuerdo aplicará el mecanismo de peritaje
dispuesto en la cláusula 74.

35.4. Pago de participaciones: LA ANH será la única responsable de efectuar los pagos
que, por concepto de participaciones por regalías, correspondan a las entidades
beneficiarias señaladas en la ley.

36. PRECIOS PARA ABASTECIMIENTO INTERNO: Cuando EL CONTRATISTA sea
requerido para vender su crudo para atender las necesidades de refinación para el
abastecimiento interno, los precios se calcularán con base en el precio internacional, en
la forma establecida en la Resolución NO 18-1709 del 23 de diciembre de 2003 proferida
por el Ministro de Minas y Energía, o en cualquier disposición legal o reglamentaria que la
modifique o sustituya.

37. BIENES Y SERVICIOS NACIONALES: En igualdad de condiciones competitivas de
calidad, oportunidad y precio, EL CONTRATISTA dará preferencia a los oferentes de
bienes y servicios de origen nacional.

CAPÍTULO VI - DERECHOS CONTRACTUALES DE LA ANH

38. DERECHOS POR EL USO DEL SUBSUELO: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de LA ANH los siguientes derechos:

38.1. En áreas en Exploración: Por cada fase, EL CONTRATISTA reconocerá y pagará a
LA ANH un derecho por unidad de superficie, nominado en dólares de los Estados Unidos
de América, según lo establecido en el numeral D.i del anexo D. Este pago se hará
dentro del Mes siguiente al inicio de la respectiva fase.

32
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

38.2. Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a LA
ANH un derecho por unidad de producción de su propiedad, cuyo monto económico,
nominado en dólares de los Estados Unidos de América, será el que se define en el
numeral D,1 del anexo D. Este pago se hará por semestre calendario vencido, dentro del
primer mes del semestre siguiente.

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección o de
otros procesos directamente relacionados con la producción del mismo yacimiento del
cual se extrae, no causará el pago por derechos de producción a que se refiere el
presente numeral.

39. DERECHO POR PRECIOS ALTOS: EL CONTRATISTA entregará a LA ANH un derecho
económico por precios altos sobre la producción de su propiedad, en especie o en dinero
a elección de LA ANH, como se define en el numeral D.2 del anexo D.

40. DERECHO ECONÓMICO COMO PORCENTAJE DE PARTICIPACIÓN EN LA
PRODUCCIÓN: Cuando se haya pactado, EL CONTRATISTA pagará a LA ANH, a título de
derecho económico por participación en la producción, el porcentaje de la producción
total, después de regalías, establecido en el numeral D.3. del anexo D. Sobre esta
participación no se causarán los derechos económicos de que tratan las cláusulas 38
y 39. Durante la prórroga del Periodo de Producción los derechos por uso del
subsuelo y por precios altos de que tratan las cláusulas 38 y 39, respectivamente,
solamente se causarán sobre el volumen de EL CONTRATISTA, después de haber
restado el derecho de participación señalado en este numeral.

41. DERECHOS ECONÓMICOS EN PRUEBAS DE PRODUCCIÓN: Los Hidrocarburos
Líquidos obtenidos como resultado de las pruebas de producción realizadas por EL
CONTRATISTA también causarán los derechos de que tratan las cláusulas anteriores.

42. PARTICIPACIÓN EN LA PRODUCCIÓN DURANTE LA PRÓRROGA DEL PERIODO
DE PRODUCCIÓN: En todos los casos de prórroga del Periodo de Producción, EL
CONTRATISTA reconocerá y pagará a LA ANH, a título de derecho de participación en
la producción, una suma equivalente al diez por ciento (10%) del valor de la
producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o cinco por
ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos Pesados

33
- ORIGINAL -

Ap
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

- con gravedad API menor o igual a quince grados (15%) -, obtenida por EL
CONTRATISTA a partir de la fecha de vencimiento de la duración inicial del Periodo
de Producción y valorizada en el Punto de Fiscalización, después de descontar el
porcentaje correspondiente a las regalías y a los Derechos Económicos como
porcentaje de participación en la producción de que trata la cláusula 40. Sobre esta
participación no se causarán los derechos económicos de que tratan las cláusulas 38
y 39,

Parágrafo: Durante la prórroga del Periodo de Producción los derechos por uso del
subsuelo, por precios altos y otros derechos de LA ANH, solamente se causarán sobre
el volumen de EL CONTRATISTA después de haber restado los derechos de
participación señalados en esta cláusula.

43. TRANSFERENCIA DE TECNOLOGÍA: Para apoyar el fortalecimiento institucional y
sectorial, EL CONTRATISTA se compromete a realizar a su cargo y a su costa
programas de investigación, capacitación, educación y apoyar el programa de becas
de LA ANH, cuyos objetivos, términos, condiciones y beneficiarios determine LA ANH,
durante la vigencia del contrato.

Todos los costos de los programas de investigación, capacitación, educación y apoyo
al programa de becas de LA ANH, hasta el límite establecido en esta cláusula, con
excepción de los laborales, que tengan lugar con ocasión del cumplimiento de la
obligación de hacer de EL CONTRATISTA en virtud de esta cláusula, serán asumidos
en un ciento por ciento (100%) por EL CONTRATISTA. En ningún caso, EL
CONTRATISTA asumirá costo alguno laboral de los beneficiarios de la investigación,
capacitación, educación y becas.

Para dar cumplimiento a la obligación de hacer, prevista en esta cláusula, en cada
una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a realizar y costear programas de investigación, capacitación, educación
y el programa de becas de LA ANH hasta por un valor del veinticinco por ciento
(25%) del monto que resulte de multiplicar el número de hectáreas y fracción de
hectárea del área contratada, por el valor que se presenta en la tabla del numeral
D.1. del anexo D. Este cálculo se hará al inicio de cada fase, incluida la primera.

Respecto de las Áreas de Producción, la obligación de hacer prevista en esta cláusula
34
- ORIGINAL -

*o
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

será de hasta por un valor del diez por ciento (10%) del monto del derecho por el
uso del subsuelo de que trata la cláusula 38 (numeral 38.2), por cada Año
Calendario.

En ningún caso, se le exigirá a EL CONTRATISTA que la obligación de hacer prevista
en esta cláusula exceda la suma de cien mil dólares de los Estados Unidos de América
(US$100.000.00) constantes del año 2004 por fase o por Año Calendario, según
corresponda. El cálculo del valor nominal en dólares corrientes de este límite máximo
se hará para cada año teniendo en cuenta el índice de precios al consumidor
publicado por el Departamento del Trabajo de los Estados Unidos de América para el
final del mes de junio del año inmediatamente anterior.

El cumplimiento de la obligación se hará exigible a partir del Mes siguiente al inicio de
la respectiva fase o de cada Año Calendario, según corresponda, de conformidad con
el cálculo que para el efecto haga LA ANH,

Parágrafo: EL CONTRATISTA podrá cumplir esta obligación mediante un tercero
designado de común acuerdo entre las Partes, o adhiriéndose como fideicomitente a
un patrimonio autónomo de administración y pagos que para el efecto se constituya.

CAPÍTULO VII - INFORMACIÓN Y CONFIDENCIALIDAD

44. SUMINISTRO DE INFORMACIÓN TÉCNICA: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el progreso y resultados de
las operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, entregará a LA ANH, a medida que se vaya obteniendo y
antes de la fecha de vencimiento de cada uno de las fases del Periodo de Exploración
y por Año Calendario durante el Período de Producción, toda la información de
carácter científico, técnico y ambiental, obtenida en cumplimiento de este contrato.
Esta información de Exploración y Producción será entregada a LA ANH de acuerdo
con el Manual de Suministro de Información vigente al momento de la entrega.

45. CONFIDENCIALIDAD DE LA INFORMACIÓN: Las Partes acuerdan que todos los
datos e información producidos, obtenidos o desarrollados como resultado de las

operaciones de este contrato se consideran estrictamente confidenciales durante los
35

+20

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

cinco (5) años calendario siguientes contados a partir de la finalización del Año
Calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta la
terminación del contrato; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Para las interpretaciones basadas en los datos obtenidos como resultado de las
operaciones de este contrato, este plazo será de veinte (20) años calendario
contados a partir de la fecha de la obligación de entrega a LA ANH; o hasta la
terminación del contrato, o al momento de la devolución parcial de áreas en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras y autoridades competentes con jurisdicción sobre las Partes o
sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
CONTRATISTA o sociedades vinculadas se encuentren registradas; sin embargo,
deberá comunicar la entrega de la información a la otra Parte.

Las restricciones a la divulgación de información no impedirán que EL CONTRATISTA
suministre datos o información a compañías interesadas en una eventual cesión de
derechos con relación al Área Contratada, y siempre que dichas compañías suscriban
el correspondiente acuerdo de confidencialidad que dé cumplimiento a lo estipulado
en esta cláusula.

LA ANH se compromete a no entregar a terceras información o dato alguno obtenido
como resultado de las operaciones adelantadas por EL CONTRATISTA, dentro del
período de confidencialidad establecido, excepto cuando sea necesario para cumplir
alguna disposición legal aplicable a LA ANH, o en el desarrollo de sus funciones. En
los demás casos, dentro del período de confidencialidad LA ANH requerirá la
autorización previa de EL CONTRATISTA.

46. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de
confidencialidad que determina la cláusula anterior, se entiende que EL

CONTRATISTA transfiere a LA ANH todos los derechos sobre todos los datos y sus
36
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

interpretaciones, sin que por ello EL CONTRATISTA pierda el derecho a utilizar dicha
información. Desde este momento LA ANH podrá disponer de esa información
libremente.

47. INFORMACIÓN AMBIENTAL Y SOCIAL: EL CONTRATISTA mantendrá oportuna y
permanentemente informada a LA ANH sobre el avance de los trámites ambientales,
incluyendo todo cuanto se relacione con: el inicio de los mismos; la obtención de las
respectivas licencias, permisos y demás pronunciamientos de fondo; el inicio de
trámites administrativos sancionatorios; y la imposición de medidas preventivas y
sanciones. Así mismo, EL CONTRATISTA informará oportunamente sobre cualquier
dificultad que se presente en el curso de estos trámites y que pueda tener incidencia
en el cumplimiento de los plazos previstos.

48. INFORME EJECUTIVO SEMESTRAL: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información, y de la
exigida por la legislación colombiana, EL CONTRATISTA entregará a LA ANH, para
cada semestre calendario, la información básica y resumida de todos los asuntos de
interés, tales como, pero no limitadas a: prospectividad; Operaciones de Exploración,
Evaluación o Producción; reservas -producción actual y pronostico; ejecución y
proyecciones para el Año Calendario siguiente; personal y seguridad industrial;
ambiente y comunidades; y contenido nacional en la contratación, entre otros.

Estos informes se entregarán dentro de los sesenta (60) días calendario siguientes al
final de cada semestre calendario. El informe del segundo semestre será el Informe
Anual de Operaciones.

49. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de este
contrato LA ANH podrá citar a EL CONTRATISTA a reuniones informativas.

CAPÍTULO VIII — GARANTÍAS, RESPONSABILIDADES Y SEGUROS

50. GARANTÍA DE CUMPLIMIENTO: EL CONTRATISTA deberá otorgar a favor de LA
ANH, en la forma, términos y condiciones previstos en el contrato, una garantía que
asegure el cumplimiento y la correcta ejecución de todas las obligaciones de cada

fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las
37

Ash

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

demás actividades inherentes a tales obligaciones, así como para garantizar el pago
de las multas que se impongan por el incumplimiento del contrato. La ejecución de
esta garantía no exonera al EL CONTRATISTA del pago de todos los perjuicios que
ocasione el incumplimiento o la incorrecta ejecución del contrato y, por tanto, estos
pagos podrán ser acumulativos,

50.1. Forma de la garantía de cumplimiento: EL CONTRATISTA establecerá, a su
propio costo, una o varias cartas de crédito “stand-by”, de carácter incondicional e
irrevocable, y pagaderas a la vista, con un banco o una institución financiera
legalmente establecida en Colombia. El CONTRATISTA podrá presentar otro
instrumento y/o institución, el (los) cual(es) deberá(n) ser previamente aceptado(s)
por LA ANH.

50.2. Monto de las garantías: EL CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, por un porcentaje del valor estimado del presupuesto de
la fase del Programa Exploratorio o del Programa Exploratorio Posterior, según sea el
caso, no inferior al diez por ciento (10%) que aplica ordinariamente a las áreas
asignadas directamente, nominado en dólares de los Estados Unidos de América y
pagadero en pesos colombianos, según se estipula en el anexo E. En ningún caso el
valor de la garantía para cada fase podrá ser inferior a cien mil dólares de los Estados
Unidos de América (USD $100,000).

50.3. Entrega de la garantía de cumplimiento: EL CONTRATISTA entregará a LA
ANH la garantía de que trata esta cláusula, conforme a los términos esenciales del
formato contenido en el anexo E, con una antelación no menor de ocho (8) días
calendario a la fecha de inicio de cada fase del Periodo de Exploración o del
Programa Exploratorio Posterior, según sea el caso. Para la primera fase EL
CONTRATISTA hará entrega de la garantía dentro de los quince (15) días calendario,
siguientes a la Fecha Efectiva. Si por razones ajenas a la voluntad de EL
CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a
LA ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, LA
ANH podrá aplazar la fecha de entrega.

38
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Parágrafo: Conforme a lo establecido en la cláusula 60 (Condiciones resolutorias
previas), en caso que EL CONTRATISTA no entregue en el término establecido, la
garantía de cumplimiento o las prórrogas a la misma solicitadas por LA ANH para
asegurar el cumplimiento de las obligaciones exigidas en este contrato, LA ANH podrá
resolver el contrato.

50.4, Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo (total o parcial) de la fase cuyas obligaciones se estén garantizando
y, como mínimo, seis (6) meses más. En caso de prórrogas de plazos contractuales, o
para completar el plazo remanente de una fase, las garantías deberán igualmente ser
prorrogadas o sustituidas por otras del mismo valor, con una vigencia mínima igual al
tiempo de la prórroga o del término restante de la fase en curso y seis (6) meses
más.

50.5. Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando a su criterio éstas no cumplan con los requisitos que se
establecen en esta cláusula. LA ANH informará su rechazo a EL CONTRATISTA y
devolverá las garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá
un plazo de quince (15) días calendario para corregir la garantía. Si no se corrige, las
garantías que sean rechazadas se entenderán como no entregadas para efectos de lo
previsto en el parágrafo del numeral 50.3.

50.6. Efectividad de las garantías: LA ANH hará efectivas las garantías cuando EL
CONTRATISTA incumpla en todo o en parte alguna las obligaciones garantizadas, sin
perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s)
carta(s) de crédito 'stand-by” no exonera a EL CONTRATISTA de su obligación de
indemnizar adicionalmente los daños y perjuicios que su incumplimiento hubiere
ocasionado. LA ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando sea necesario para cubrir el monto de las indemnizaciones.

51. RESPONSABILIDADES DE EL CONTRATISTA: EL CONTRATISTA asumirá, por su
propia cuenta, entre otras, las siguientes responsabilidades:

51.1. Responsabilidad laboral: Para todos los efectos legales, EL CONTRATISTA

actúa como único empleador de los trabajadores que contrate para el desarrollo de
39
- ORIGINAL -

ar
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 -— PUTUMAYO BLOQUE PUT-1

las actividades propias de este contrato y, en consecuencia, será responsable de las
obligaciones ltaborales que surjan de las respectivas relaciones o contratos de trabajo,
tales como pago de salarios y prestaciones sociales, aportes parafiscales, afiliación y
pago de cotizaciones o aportes por concepto de pensiones, salud y riesgos
profesionales al Sistema de Seguridad Social Integral conforme a la ley.

EL CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
necesario para la realización de las operaciones de este contrato.

En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones legales que
señalan la proporción de empleados y obreros nacionales y extranjeros.

51.2. Responsabilidad derivada de las operaciones: EL CONTRATISTA llevará a cabo las
operaciones materia de este contrato de manera diligente, responsable, eficiente y
adecuada técnica y económicamente, Se asegurará de que todos sus subcontratistas
cumplan los términos establecidos en este contrato, en las leyes colombianas, y
siguiendo las Buenas Prácticas de la Industria del Petróleo.

EL CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
causados por sus subcontratistas, quedando entendido que frente a LA ANH en ningún
momento será responsable por errores de criterio, o por pérdidas o daños que no fueren
resultado de culpa grave o dolo.

Cuando EL CONTRATISTA subcontrate, las obras y servicios subcontratados serán
ejecutados a su nombre, en razón de lo cual El CONTRATISTA mantendrá su
responsabilidad directa por todas las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños y perjuicios causados a terceros
por EL CONTRATISTA, sus empleados, sus subcontratistas o los empleados de estos
últimos, en desarrollo de las operaciones objeto de este contrato.

51.3. Responsabilidad Ambiental: EL CONTRATISTA dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en estas
40

>

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

materias y a las Buenas Prácticas. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, de la manera
más eficiente y oportuna.

En aquellas fases del contrato que involucren actividades cuyo desarrollo se sujeta al
otorgamiento de licencias, permisos, concesiones o autorizaciones ambientales, EL
CONTRATISTA deberá iniciar, ante las autoridades competentes y dentro de los noventa
(90) días calendario, siguientes al comienzo de la respectiva fase, todas las actuaciones
requeridas para el efecto.

Se entenderá iniciado el trámite de solicitud de licencia ambiental cuando se presente los
siguientes documentos:

a) constancia de solicitud ante el MAVDT, del pronunciamiento sobre la necesidad de
elaboración del Diagnóstico Ambiental de Alternativas,

b) constancia de solicitud ante el Ministerio del Interior y de Justicia de certificación de
existencia de grupos étnicos en el área de influencia del proyecto, y

Cc) constancia de inicio de la elaboración del estudio de impacto ambiental o del plan de
manejo ambiental, según sea el caso.

El incumplimiento por parte de EL CONTRATISTA al plazo establecido en este numeral o
su falta de diligencia dentro de los trámites respectivos, impedirá a éste invocar ante LA
ANH retrasos en la obtención de las licencias, permisos, concesiones o autorizaciones
como fundamento para acceder a una prórroga o suspensión de las obligaciones
contenidas en la respectiva fase, y dará lugar a la declaratoria de incumplimiento.

Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se abstendrá de
realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o licencias.
Sin la aprobación de los estudios de impacto ambiental y la expedición de las licencias
ambientales correspondientes u otros requisitos, EL CONTRATISTA no podrá iniciar la
producción.

Las sanciones y medidas preventivas adoptadas por la autoridad ambiental competente
contra EL CONTRATISTA por el incumplimiento de las obligaciones ambientales a su
cargo, serán causal de terminación del contrato por incumplimiento, siempre que como

41
+ ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

resultado de las mismas pueda verse afectado el cumplimiento de las obligaciones
materia de ejecución de este contrato.

EL CONTRATISTA informará semestralmente a LA ANH sobre los aspectos ambientales
de las Operaciones que esté adelantando, de la aplicación de los planes preventivos y de
los planes de contingencia, y sobre el estado de las gestiones adelantadas ante las
autoridades ambientales competentes en materia de permisos, autorizaciones,
concesiones o licencias, según sea el caso.

52. PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES: Dentro de los quince
(15) días siguientes a la iniciación de la primera fase, EL CONTRATISTA constituirá una
póliza de seguros que garantice el pago de los salarios, prestaciones e indemnizaciones,
y demás acreencias laborales por eventuales condenas judiciales derivadas de
reclamaciones de los trabajadores que haya contratado EL CONTRATISTA, en su
condición de único y verdadero empleador de los mismos, para la ejecución de las
actividades directamente derivadas de este contrato.

Ocho (8) días antes del inicio de cada fase subsiguiente del Período de Exploración, y de
cada año calendario durante el Período de Producción, EL CONTRATISTA renovará la
póliza o presentará una nueva en su reemplazo. La vigencia de la póliza no será inferior
al plazo de fase correspondiente y tres (3) años más, durante el período de exploración,
y de cuatro (4) años para cada renovación anual durante el Período de Producción y, en
todo caso, hasta tres (3) años contados a partir de la fecha prevista para la terminación
del contrato.

El valor asegurado será como mínimo del cinco (5%) del valor de la inversión anual de
cada fase exploratoria, o del diez por ciento (10%) de los costos totales anuales
estimados, para cada Año Calendario, a elección de EL CONTRATISTA, durante el Período
de Exploración; o del diez (10%) de los costos totales anuales del personal destinado
directamente a las Área de Producción, durante el Período de Producción, para el primer
año de la vigencia de la póliza o para cada año subsiguiente, a ser ajustado en cada
renovación.

53. SEGUROS: El CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier

42
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 -— PUTUMAYO BLOQUE PUT-1

trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de los
seguros que considere necesarios. Los costos, que demande la contratación y vigencia de
estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

54. INDEMNIDAD: EL CONTRATISTA indemnizará, defenderá y mantendrá indemne a
LA ANH y a sus empleados y propiedades por cualquier reclamo o acción derivada de
acciones u omisiones en el desarrollo y ejecución de este contrato por EL CONTRATISTA
sus directores, agentes, personal, empleados y representantes. EL CONTRATISTA será el
único responsable por los daños o pérdidas causadas a terceros por acciones u omisiones
de EL CONTRATISTA, sus directores, agentes, personal, empleados y representantes en
desarrollo y ejecución del contrato,

CAPÍTULO IX — DEVOLUCIÓN DE ÁREAS

55. DEVOLUCIONES OBLIGATORIAS DE ÁREAS: EL CONTRATISTA devolverá las áreas
de Exploración, de Evaluación y de Producción en todos los casos previstos en este
contrato como causales de devolución, bien por renuncia, por vencimiento de los plazos,
por los casos previstos en la cláusula 15 (numeral 15.1), por no llevar a cabo las
actividades de los correspondientes Programas de Trabajo o, en general, por cualquier
otra causa contractual que imponga a EL CONTRATISTA la obligación de devolver áreas.

56. DEVOLUCIONES VOLUNTARIAS DE ÁREAS: En cualquier momento EL
CONTRATISTA podrá hacer devoluciones parciales del Área Contratada, siempre y
cuando no se afecte el cumplimiento de las obligaciones contraídas en virtud de este
contrato. Si tales devoluciones voluntarias se efectúan durante la vigencia del Periodo de
Exploración, se acreditarán para efectos de cualquier devolución obligatoria de áreas.

57. DELINEACIÓN DE LAS ÁREAS DEVUELTAS: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo, en lo
posible, una rejilla similar a la formada por las planchas cartográficas del Instituto
Geográfico “Agustín Codazzi”, con coordenadas referidas al datum MAGNA-SIRGAS.

58. RESTAURACIÓN DE LAS ÁREAS DEVUELTAS: EL CONTRATISTA realizará todas
las actividades de Abandono necesarias y restaurará las áreas devueltas conforme a

lo dispuesto en la legistación colombiana y en este contrato.

43
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

59. FORMALIZACIÓN DE LAS DEVOLUCIONES DE ÁREAS: Toda devolución de áreas
realizada en desarrollo de este contrato se formalizará mediante acta firmada por las
partes. De no ser posible lo anterior, LA ANH la formalizará mediante acto
administrativo,

CAPÍTULO X — CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

60. CONDICIONES RESOLUTORIAS PREVIAS: En los casos en los que se requiera
del cumplimiento de condiciones previas al inicio de una fase o período, o dentro de
un plazo determinado posterior a la iniciación de una fase o período, LA ANH podrá
resolver el contrato si no se cumple la condición. Para el efecto, LA ANH comunicará
al CONTRATISTA, para que en un término de cinco (5) días calendario dé las
explicaciones del caso. Si EL CONTRATISTA no presenta una justificación razonable,
LA ANH resolverá el contrato y EL CONTRATISTA no tendrá derecho a reclamo
alguno.

61. PROCEDIMIENTO DE INCUMPLIMIENTO: En el evento en que durante la
ejecución del contrato se presente(n) incumplimiento(s) de la(s) obligaciones y
prestaciones a cargo del CONTRATISTA, las partes convienen recíprocamente que se
causarán multas y/o se dará lugar a la terminación del contrato, para lo cual

LA ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual, LA ANH así lo informará al
CONTRATISTA mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten o las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los veinte (20) días hábiles siguientes al recibo de la
correspondiente comunicación EL CONTRATISTA no presenta objeción mediante
escrito motivado y debidamente soportado, se entenderá que acepta la existencia del
incumplimiento.

Si, por el contrario EL CONTRATISTA considera que no se presentó incumplimiento o
que se encuentra debidamente justificado, así lo expondrá en escrito motivado y

44
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

debidamente soportado dirigido a LA AHN dentro del mismo término señalado en el
párrafo precedente.

Una vez establecido el incumplimiento, si LA ANH considera que las razones que
llevaron al incumplimiento de EL CONTRATISTA son aceptables, este dispondrá de
sesenta (60) días para subsanar el mismo.

Si LA ANH considera que las razones que llevaron al incumplimiento son inaceptables,
o que el mismo no se subsanó dentro del plazo otorgado para ese fin, de manera
discrecional y dependiendo de la gravedad del incumplimiento determinará si impone
multa o da por terminado el contrato de acuerdo con las cláusulas siguientes.

62. MULTAS: Como apremio a EL CONTRATISTA, una vez establecido el
incumplimiento, LA ANH podrá imponer Multas que conminen a la satisfacción oportuna,
eficaz y eficiente de las obligaciones a cargo de EL CONTRATISTA.

En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causarán
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$
50.000) por la primera vez, hasta por el doble de la inicialmente impuesta por la
segunda vez, y así sucesivamente, doblando el valor del tope máximo de las multas
causadas, hasta igualar el valor de la garantía.

Vencidos los términos señalados por LA ANH para el pago de Multas y/o el
cumplimiento de las respectivas obligaciones incumplidas por parte de EL
CONTRATISTA, sin que este haya cumplido las respectivas obligaciones, LA ANH
podrá dar por terminado el contrato y hacer efectiva la garantía.

CAPÍTULO XI — TERMINACIÓN

63. CAUSALES DE TERMINACIÓN: Este contrato terminará y cesarán los derechos de
EL CONTRATISTA, en cualquiera de los casos enunciados a continuación:
a) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los
casos previstos en el numeral 4.1.1.
45
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

b) Por vencimiento del Periodo de Exploración, sin que EL CONTRATISTA hubiere dado
aviso de descubrimiento, conforme a la cláusula 13.

C) Por vencimiento del Periodo de Exploración, cuando EL CONTRATISTA hubiere dado
Aviso de Descubrimiento sin presentar el respectivo Programa de Evaluación conforme a
la cláusula 14,

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de Producción.

e) Por vencimiento del plazo del Período de Producción.

En estos casos, terminarán los efectos del contrato respecto del Área de Producción en la
que se hubiere terminado el Periodo de Producción.

f) Por la aplicación de alguna de las causales de terminación unilateral previstas en este
contrato.

9) Por la declaración de terminación por incumplimiento de EL CONTRATISTA.

h) Por la ocurrencia de alguna de las causales de terminación obligatoria o caducidad
que ordene la ley.

i) En cualquier tiempo por mutuo acuerdo entre las Partes.

En los casos previstos en los literales f), g), y h), LA ANH hará efectiva la garantía de que
trata la cláusula 50, sin perjuicio de cualquier recurso o acción que decida interponer.

64. TERMINACIÓN DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE EXPLORACIÓN:
Al vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Producción, un Área de Evaluación o un Descubrimiento realizado por EL CONTRATISTA
en la última fase del Período de Exploración en el Área Contratada. En este caso EL
CONTRATISTA devolverá a LA ANH la totalidad del Área Contratada, sin perjuicio del
cumplimiento de las demás obligaciones, y queda obligado a demostrar que en ella ha
cumplido las obligaciones de Abandono, acreditando que los pozos perforados han sido
debidamente taponados y abandonados, que las instalaciones de superficie han sido
totalmente desmanteladas y que ha realizado las labores de limpieza y restauración
ambiental de conformidad con la normatividad aplicable.

65. TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN: En cualquier
momento durante el Periodo de Producción EL CONTRATISTA podrá dar por terminado
este contrato con respecto a cualquier Área de Producción, para lo cual informará por
escrito a LA ANH con una anticipación no inferior a tres (3) meses, sin perjuicio del
cumplimiento de las demás obligaciones.

46
- ORIGINAL -

<AD
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

66. TERMINACIÓN UNILATERAL: Unilateralmente, LA ANH podrá declarar terminado
este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

c) Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

67. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación y/o
imposición de multas por incumplimiento:

a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo
dispuesto en el numeral 51.3 de la cláusula 51.

b) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
cláusula 75.

Cc) Suspender injustificadamente las Operaciones de Exploración durante más de seis
(6) meses continuos dentro de una misma fase.

d) Suspender injustificadamente las Operaciones de Evaluación y/o de Producción,
por un término mayor a la mitad del plazo del Programa de Evaluación en un Área de
Evaluación, o durante seis (6) meses consecutivos en un Área de Producción.

En estos casos, terminarán los efectos del contrato respecto del Área de Evaluación o
de Producción en la que se hubiere presentado la suspensión de las Operaciones.

€) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

f) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica resultante de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción.

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

68. TERMINACIÓN OBLIGATORIA Y CADUCIDAD: LA ANH declarará la terminación,
la caducidad y la liquidación obligatoria de este contrato ante la ocurrencia de las
causales ordenadas por ministerio de la ley, tales como las previstas en la Ley 418 de

S
- — ORIGINAL - yl S
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

1997, sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de
2002, ó en la Ley 40 de 1993, o en las leyes que las sustituyan o reformen.

69. REVERSIÓN DE ACTIVOS: Cuando por cualquier causa terminen los derechos y
obligaciones operativas respecto de algún Área de Producción, EL CONTRATISTA
dejará en buen estado los pozos que en tal época sean productivos y las
construcciones y otras propiedades inmuebles, todo lo cual pasará gratuitamente a
LA ANH con las servidumbres y bienes adquiridos para beneficio de la producción
hasta el Punto de Entrega, aunque tales bienes se encuentren fuera del Área de
Producción.

Respecto de los bienes muebles destinados exclusivamente al servicio de esa Área de
Producción, si la terminación tiene lugar por la causal d) de la cláusula 63, antes de
cumplirse los primeros diez (10) años del Período de Producción, EL CONTRATISTA
tendrá la obligación de ofrecérselos en venta por su valor en libros a LA ANH. Si en el
término de tres (3) meses, contados a partir de la fecha del ofrecimiento, LA ANH no
hubiere respondido afirmativamente, EL CONTRATISTA podrá disponer de ellos
libremente. Si la terminación tiene lugar transcurridos los primeros diez (10) años del
Período de Producción, tales bienes pasarán gratuitamente a LA ANH. En los demás
casos, estos bienes revertirán gratuitamente a LA ANH,

LA ANH establecerá cuales pozos, entre los que se encuentren en producción en tal
época, deberán ser abandonados y cuales continuarán en producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes será
sometido al procedimiento señalado en el Capítulo XII.

EL CONTRATISTA queda obligado a ceder a LA ANH, o a quien ella indique, la licencia
ambiental y los recursos económicos necesarios para atender las obligaciones de
Abandono. La aplicación de esta cláusula no implicará una sustitución patronal entre
EL CONTRATISTA y LA ANH.

69.1. Vehículos de financiación de proyectos: El CONTRATISTA transferirá
gratuitamente a LA ANH, a la devolución del área o a la terminación del contrato

cuando una u otra tengan lugar transcurridos los primeros diez (10) años del Período de
48

SE

< JO

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Producción, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de Construcción, Operación y
Reversión de bienes - BOT ("Build, Operate and Transfer"), BOMT ("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT ("Modernize,
Operate and Transfer") y similares, que a la terminación de los mismos establezcan la
obligación de transferir la propiedad de los bienes, equipos e instalaciones a EL
CONTRATISTA, cuando tales contratos hayan sido celebrados para el desarrollo del
Período de Producción de la respectiva área. En todo caso, en el evento que dichos
contratos se celebren por un plazo mayor al del Período de Producción, requerirán
previa autorización de LA ANH.

69.2. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Producción, con intervalos razonables, por
lo menos cada tres (3) años calendario, clasificándolos según sean de propiedad de
EL CONTRATISTA o de terceros. LA ANH tendrá el derecho de estar representada
cuando se efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a LA
ANH con una antelación no inferior a quince (15) días calendario.

69.3. Disposición de los activos: EL CONTRATISTA podrá disponer en cualquier
tiempo de los bienes o equipos que se localicen hasta el Punto de Entrega y que no
sean indispensables para mantener las condiciones de producción existentes. No
obstante lo anterior, después de transcurridos diez (10) años del Periodo de
Producción de cada Área de Producción, o cuando se haya producido un ochenta por
ciento (80%) de sus reservas probadas, lo primero que ocurra, EL CONTRATISTA
requerirá la aprobación previa de LA ANH para efectuar tales disposiciones.

70. OBLIGACIONES POSTERIORES: Terminado este contrato por cualquier causa y
en cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros así como las contraídas en este
contrato. Esto incluye, para EL CONTRATISTA, asumir la responsabilidad por pérdidas
y daños resultantes cuando el contrato haya sido terminado unilateralmente, y
cuando, por causas imputables a EL CONTRATISTA, haya lugar a indemnizaciones y
compensaciones de tipo legal.

49
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

71. ABANDONO: Sin perjuicio de lo señalado en el cláusula 69, en todos los casos
en que haya lugar a la devolución de áreas, tanto en tierra como costa-fuera, EL
CONTRATISTA programará y realizará todas las actividades de Abandono, de
conformidad con la legistación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo.

71.1. Iniciación del Abandono: Dentro de los sesenta (60) días siguientes a la fecha
en que deba tener lugar la devolución de áreas de Exploración o de las Áreas de
Evaluación, EL CONTRATISTA iniciará el proceso de Abandono, a satisfacción de LA
ANH y de las demás autoridades competentes, el cual no podrá ser interrumpido sin
justificación.

71.2. Abandono de áreas de Producción: El Plan de Desarrollo de cada Área de
Producción incluirá el programa de Abandono correspondiente, Así mismo, en las
actualizaciones al Plan de Desarrollo de que trata la cláusula 20, EL CONTRATISTA
hará los ajustes necesarios al programa de Abandono.

72. LIQUIDACIÓN DEL CONTRATO: Dentro de los cuatro (4) meses siguientes a la
terminación de las actividades relativas a este contrato, las Partes liquidarán el
contrato, para lo cual suscribirán un acta de liquidación. Si dentro del plazo
anteriormente indicado las Partes no han realizado la liquidación o no han llegado a
un acuerdo sobre el contenido de la misma, LA ANH liquidará unilateralmente el
contrato, cuando disponga de toda la información necesaria para este efecto, y le
informará a EL CONTRATISTA sobre la existencia o no de obligaciones pendientes.

CAPÍTULO XII — SOLUCIÓN DE CONTROVERSIAS

73. INSTANCIA EJECUTIVA: Toda diferencia o desacuerdo que surja en desarrollo
del contrato, y en relación con el mismo, será solucionada por los funcionarios de las
Partes autorizados para el efecto,

Si en el término de treinta (30) días calendario, contados a partir del aviso escrito, el
desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta.

50
- ORIGINAL -

e) 2D
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes
mencionados, las Partes llegaren a un acuerdo o decisión sobre el asunto en
cuestión, dentro de los quince (15) días calendario después de logrado dicho acuerdo
o decisión se suscribirá el acuerdo o fa decisión adoptada.

74. INSTANCIA DE PERITAJE Y DE ARBITRAJE: Si dentro de tos citados treinta (30)
días los más altos ejecutivos de las Partes (residentes en Colombia) no llegaren a un
acuerdo o decisión, o si dentro de los mencionados quince (15) días no suscribieren
el acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a los
mecanismos previstos en esta cláusula, según el caso, de la siguiente manera:

74.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno principal por cada Parte y, un tercero
designado por los dos expertos principales. A falta de acuerdo entre éstos, y a
petición de cualquiera de las Partes, dicho tercero será nombrado por la asociación
de profesionales más afín al objeto de la controversia, que sea cuerpo técnico
consultivo del Gobierno Nacional y con sede en Bogotá D.C.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las
Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación del
plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

74.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados, designados

así: uno por cada Parte y un tercero por los dos principales expertos. A falta de
51

59

+ ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

acuerdo entre éstos, y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá D.C. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en el numeral anterior.

74.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

74.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con
el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por
medio de arbitraje.

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes.

En todo caso, los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho.

El arbitraje será conducido en idioma castellano.

74.5. Exclusión: De conformidad con lo estipulado en el parágrafo del numeral 4.2.1.
de la cláusula 4, la falta de acuerdo entre las Partes para la extensión del Periodo de
Producción de cada Área de Producción no dará lugar a desacuerdo y no se sujetará a
los procedimientos establecidos en esta cláusula.

CAPÍTULO XIII - DISPOSICIONES VARIAS

75. DERECHOS DE CESIÓN: EL CONTRATISTA tiene derecho a ceder o transferir
total o parcialmente sus intereses, derechos y obligaciones emanados de este
contrato, con la previa autorización escrita de LA ANH, a otra compañía, consorcio O

52
- ORIGINAL -

60
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

unión temporal, que tenga la capacidad financiera, la competencia técnica, las
habilidades profesionales y la capacidad jurídica necesarias para actuar en Colombia.

75.1. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a
LA ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica y operacional, el valor de los derechos y obligaciones a ceder, el alcance de la
operación, etc.

Dentro de los sesenta (60) días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL CONTRATISTA, luego de lo cual adoptará su
determinación sin que esté obligada a motivarla.

En el caso de que cualquiera de las empresas que conforman la Parte CONTRATISTA
adelante procesos de fusión, escisión, absorción o transformación societaria de otra
índole, bastará con informar oportunamente a LA ANH, sin perjuicio de la información
que pudieran requerir otras autoridades colombianas.

LA ANH se reserva el derecho de evaluar las nuevas condiciones de EL CONTRATISTA
o de cualquiera de las empresas que lo conforman, en cuanto a capacidad financiera,
competencia técnica, habilidades profesionales y capacidad jurídica necesarias para
actuar, y podrá requerir el otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o dirigen
a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o las filiales
o subsidiarias de éstas, o entre compañías que conforman un mismo grupo
económico, si LA ANH no da respuesta en el plazo establecido, se entenderá que la
respectiva cesión ha sido autorizada, siempre y cuando el cesionario cumpla con los
requisitos mínimos reglamentarios.

76. FUERZA MAYOR Y HECHOS DE TERCEROS: Para efectos de este contrato,
Fuerza Mayor es el imprevisto a que no es posible resistir, como una ley, un acto de
autoridad, un naufragio, un terremoto o similares; y, Hecho de Terceros es el

53
- ORIGINAL -

eco
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

irresistible, jurídicamente ajeno a la Parte que lo alega, como una guerra, un acto
malintencionado de terceros, o similares.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros,
se considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando
constituyan una causa fuera del control de la parte afectada, y la Parte que recibe el
aviso acepte la irresistibilidad y el carácter de impedimento para el cumplimiento de
las obligaciones contractuales del hecho alegado,

El cumplimiento de las obligaciones de este contrato se suspenderá durante todo el
tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas, total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Trresistibles
de Terceros.

La presencia de Fuerza Mayor y/o de Hechos Irresistibles de Terceros se reconocerá
como sigue:

76.1. Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a la otra dentro de los quince (15) días calendario
siguientes, invocando esta cláusula y entregando las justificaciones apropiadas,
especificando la naturaleza de las circunstancias que se presentan, la forma como se
afecta el cumplimiento de obligaciones, el período estimado de impedimento de las
actividades y cualquier otra información que permita demostrar la ocurrencia del
hecho, su irresistibilidad y sus efectos.

76.2. Aceptación y suspensión temporal de obligaciones: Dentro de los veinte (20)
días hábiles siguientes al recibo del aviso, la Parte no afectada responderá por escrito
aceptando o no la circunstancia eximente de responsabilidad. Con esta aceptación se
suspenderán los plazos para el cumplimiento de las obligaciones afectadas. En este
caso, la suspensión tendrá lugar a partir del momento en que ocurrió el hecho
invocado como causal de exoneración.

Si la Parte no afectada no responde dentro de este plazo, se entenderá

provisionalmente aceptada la ocurrencia de la causal invocada y quedará suspendido
54
- — ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

el cumplimiento de la obligación afectada hasta que la parte no afectada se
pronuncie. La suspensión sólo interrumpe el cumplimiento de las obligaciones
afectadas.

76.3. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) días calendario siguientes.

La Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes,

76.4. Restitución de plazos: Cuando la suspensión impida el cumplimiento de las
Operaciones, y tal impedimento se prolongue por más de dos (2) meses
consecutivos, LA ANH reconocerá la totalidad “del plazo contractual que faltaba al
inicio de la suspensión, para la terminación la respectiva fase o período, sin perjuicio
de que EL CONTRATISTA deba prorrogar la garantía existente o constituir una nueva,
en los términos de la cláusula 50,

Parágrafo: Para los efectos del presente contrato, el invierno normal o los trámites de
licenciamiento ambiental no constituirán causal de exoneración a título de fuerza
mayor o caso fortuito respecto a la obligación de perforación del pozo, mientras tales
situaciones sean previsibles por EL CONTRATISTA.

77. IMPUESTOS: EL CONTRATISTA se somete a la legislación tributaria colombiana.

78. MONEDA: Todos los pagos que EL CONTRATISTA deba hacer en favor de LA
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos de
América, cuando así lo permitan las normas cambiarias, o en pesos colombianos y en
el banco que LA ANH designe para tal fin. EL CONTRATISTA podrá hacer pagos en
divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por LA
ANH.

78.1. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados

Unidos de América a pesos se aplicará la tasa de cambio representativa del mercado
55
- ORIGINAL -

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

certificada por la Superintendencia Financiera, o la entidad que haga sus veces,
aplicable al día de la liquidación respectiva.

78.2. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de
LA ANH en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio.

79. COMUNICADOS EXTERNOS: Cuando EL CONTRATISTA requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato sobre
información que pueda afectar el normal desarrollo del presente contrato, EL
CONTRATISTA deberá comunicarlo previamente a LA ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados,
Descubrimientos declarados o a ser declarados comerciales y volúmenes de reservas
de Hidrocarburos deberán ser comunicados a LA ANH con una antelación mínima de
dos (2) días.

80. LEY APLICABLE: Este contrato se rige en todas sus partes por las leyes
colombianas. EL CONTRATISTA renuncia a intentar reclamación diplomática en todo
lo tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el
caso de denegación de justicia. Se entiende que no habrá denegación de justicia
cuando EL CONTRATISTA a tenido acceso a todos los recursos y medios de acción
que proceden conforme a las leyes colombianas.

81. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano.

82. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como domicilio
la ciudad de Bogotá, D.C., República de Colombia.

(Fin del Anexo A)

56
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

ANEXO B
AREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACION Y PRODUCCION DEL BLOQUE
“PUT 1"

El área total comprendida dentro del bloque descrito a continuación es de cuarenta y
seis mil cuatrocientas noventa (46.490) hectáreas con cuatro mil novecientos
cincuenta y dos (4.952) metros cuadrados. La información cartográfica fue tomada
del Mapa político de Colombia, archivo digital de! |.G.A.C, a escala 1:1'500.000.

BLOQUE PUT 1

El área del polígono formado por los vértices relacionados a continuación es de
cuarenta y seis mil cuatrocientas noventa (46.490) hectáreas con cuatro mil
novecientos cincuenta y dos (4.952) metros cuadrados, de la cual cuarenta y seis mil
trecientas cincuenta y cinco (46,355) hectáreas con seis mil setecientos cincuenta y
siete (6.757) metros cuadrados se encuentran dentro de el polígono A definido en el
Artículo 4” del Acuerdo número 008 del 3 de mayo de 2004. El bloque se encuentra
ubicado dentro de las jurisdicciones municipales de Santiago, Villagarzón, Orito y
Puerto Caicedo en el Departamento del Putumayo. Esta área se describe a
continuación y como aparece en el mapa que se adjunta como anexo “B”, que forma
parte de este contrato, así como los cuadros correspondientes; se ha tomado como
punto de referencia el Vértice Geodésico “P-T-3” del Instituto Geográfico Agustin
Codazzi, cuyas coordenadas planas GAUSS con origen Bogotá, dátum MAGNA-
SIRGAS son: N:617953,050 metros, E:713477,207 metros, las cuales corresponden
a las coordenadas geográficas dátum MAGNA-SIRGAS Latitud 1*08'24,0841" al
Norte del Ecuador, Longitud 76*39'03,67635" al Oeste de Greenwich.

57
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Punto A:

De dicho vértice, se continúa con rumbo S 27” 20' 10,081" VW, por una distancia de
22342,701 metros hasta llegar al punto A, cuyas coordenadas son N: 598105,407
metros, E: 703217,218 metros.

Punto B:

De dicho vértice, se continúa con rumbo N 89” 59' 59,509" E, por una distancia de
6299,928 metros hasta llegar al punto B, cuyas coordenadas son N: 598105,422
metros, E: 709517,146 metros.

Punto C:

De dicho vértice, se continúa con rumbo N 89* 59' 59,536" E, por una distancia de
8453,794 metros hasta llegar al punto C, cuyas coordenadas son N: 598105,441
metros, E: 717970,94 metros. La línea “B-C” colinda en toda su extensión con el
sector CHAZA operado por la compañía GRAN TIERRA.

Punto D:

De dicho vértice, se continúa con rumbo S 89” 56' 58,86" E, por una distancia de
6514,512 metros hasta llegar al punto D, cuyas coordenadas son N: 598099,72
metros, E: 724485,449 metros. La linea “C-D” colinda en toda su extensión con el
sector CHAZA operado por la compañía GRAN TIERRA.

Punto E:

De dicho vértice, se continúa con rumbo S 21” 16' 27,596" W, por una distancia de
16106,483 metros hasta llegar al punto E, cuyas coordenadas son N: 583090,834
metros, E: 718641,465 metros. La línea “D-E” colinda en toda su extensión con el
sector MARANTA operado por la compañía EMERALD.

Punto F:

De dicho vértice, se continúa con rumbo S 0* 2' 12,685" W, por una distancia de
3179,041 metros hasta llegar al punto F, cuyas coordenadas son N: 579911,794
metros, E: 718639,42 metros. La linea “E-F” colinda en toda su extensión con el
sector MARANTA operado por la compañía EMERALD.

58
- — ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Punto G:

De dicho vértice, se continúa con rumbo N 89” 47" 50,883" E, por una distancia de
11635,28 metros hasta llegar al punto G, cuyas coordenadas son N: 579952,923
metros, E: 730274,627 metros. La línea “F-G” colinda en toda su extensión con el
sector MARANTA operado por la compañía EMERALD.

Punto H:

De dicho vértice, se continúa con rumbo S 0” 0' 23,854" W, por una distancia de
5179,432 metros hasta llegar al punto H, cuyas coordenadas son N: 574773,491
metros, E: 730274,028 metros. La línea “G-H” colinda en toda su extensión con el
sector PUT 2 operado por la compañía INEPETROL.

Punto l:

De dicho vértice, se continúa con rumbo N 89” 58' 3,816" W, por una distancia de
27824,805 metros hasta llegar al punto |, cuyas coordenadas son N: 574789,164
metros, E: 702449,227 metros. La línea “H-I” colinda en toda su extensión con el
sector PUT 4 operado por la compañía PETRÓLEOS DEL NORTE.

Punto J:

De dicho vértice, se continúa con rumbo N 21” 26' 35,393" E, por una distancia de
1946,375 metros hasta llegar al punto J, cuyas coordenadas son N: 576600,812
metros, E: 703160,779 metros.

De dicho vértice, se continúa con rumbo N 0? 9' 1,343” E, por una distancia de
21504,669 metros hasta llegar al punto A, punto de partida y cierre de la

alinderación.

59
- ORIGINAL -

$
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS
ORIGEN BOGOTÁ, DATUM MAGNA-SIRGAS
Tabla de datos y Resultados para el BLOQUE PUT 1
Jurisdicciones municipales de Santiago, Villagarzón, Orito y Puerto Caicedo en el
Departamento del Putumayo

Dif. Nortes RUMBOS
ESTE
pp — pp "|

VERT | 617953050 713477207 [| "|
O 22342,701 -19.847,64 -10,259,99 $ 27*20' 10,081" W
sosio5a07 | sos728 Y | _ |]

RJ | | 5.299,93 N 89959 59,509 E
$153 N 89739 59,536" E

[8 | sssios/a> | 709517146
6514.51 $ 897 56'58,86"E

COORDENADAS PLANAS

Distancia

8453,794

598105441 —717970,940

6514,512

HA | pp "|
»_EP-o——— | 11635,280 41,13 11.635,21 N 89? 47' 50,883" E
579952,923 zos | | | _ |
o |]
$74773,491 730274,028
_ |]

[| srsrasós | 702449227
E]

703160,779

724485449 A]

16106,483

718641465 j 2212]

pl | amos | 357908 | 08 |  sorziz6esw |
0.60 S 0% 0'23,854" W

5179,432

27.824,80, N 89 58 3.816" W

27824,805

1946,375 7155

576600812

21.504,59 56,44

21504,669

598105,407
AREA DEL BLOQUE (Ha): 46.490,4952

703217,218

60

- — ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 —- PUTUMAYO BLOQUE PUT-1

ANEXO B
690000 720000 750000
1 1 1
PUTA
QUE CONSTITUYE EL
ANEXO -B-
3 E
2 VERTICE GEODESICO P-T-31.G.A.C el
COORDENADAS GAUSS CON ORIGEN BOGOTA
N: 61796305
E:713477,207
COORDENADAS GEOGRAFICAS DATUM MASNA SIRGAS.
LAT: 1*08'24,0841"
LON: 76"3903.67636" A
f
1
¿ / E
E Y B OC OD El
A
E
E
y
1 > 0
o 7 CAQUEÑA
E JP ósuca
5 AREA DEL BLOQUE: 46.490,4952 Ha a

Area dentro del poligono A: 46.355.6757 Ha

rana SAGAS,

[ERCATOR TRENSTERSA

rosa co

750000.

+ ORIGINAL -

61

el
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

ANEXO C
PROGRAMA OBLIGATORIO DE EXPLORACIÓN

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa Exploratorio
que se describe a continuación:

Fase 0

Como requisito previo a la inclusión de la fase cero 0 se deberá haber identificado la
presencia de grupos étnicos en las áreas de influencia de los trabajos exploratorios.
Para este propósito, el contratista deberá confirmar esta circunstancia mediante
comunicación escrita a la ANH, dentro de los primeros treinta (30) días posteriores a
la firma del contrato.

Duración: Hasta seis (6) meses contados a partir de la fecha de suscripción del
contrato.

Actividades:
Adelantar los trámites de consultas previas, cuando estas sean necesarias, antes de
dar inicio a la primera fase.

En este período se espera que las empresas contratistas adelanten en forma
paralela los trabajos de planeación, localización de los trabajos, socialización y
licencias ambientales, así como los procesos previos a la contratación de bienes y
servicios.

Nota. La ANH podrá dar por terminada esta fase O cuando el proceso de Consulta
Previa haya culminado o cuando EL CONTRATISTA no avance diligentemente en las
anteriores actividades. Esta fase se podrá prorrogar si se presentan dificultades en el
proceso de consulta previa que estén fuera del control de EL CONTRATISTA. La
consulta previa se hará en coordinación con LA ANH.

Durante la ejecución de la fase O, no se generará contraprestación alguna a favor de
LA ANH.

Para dar inicio tanto a la fase cero como a la fase uno del contrato, EL
CONTRATISTA se obligará a constituir dentro de los diez (10) dias calendario
siguientes a la firma del contrato una póliza de seguro a favor de entidades estatales
para garantizar el cumplimiento de las obligaciones iníciales del contrato por un valor
equivalente a cien mil dólares (US$100.000.00) americanos y por una vigencia de
seis (6) meses contados a partir de la firma del contrato. Lo anterior no excluye la

62
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

obligación de constituir la garantía de cumplimiento a que hace referencia la cláusula
50 y el anexo E de la minuta de contrato.

Programa Mínimo Exploratorio

Total Actividad

Fase Actividad us$
Adquisición, procesamiento e interpretación de 59 Km? de 2.700.000
1 sísmica 3D.
Perforación de 1 Pozo exploratorio A3o A2. 6.000.000
Perforación de 2 Pozos exploratorios A3 o A2, 12.000.000
Inversión: 20.700.000

Qe Total Actividad
Actividad US$

Adquisición, procesamiento e interpretación de 100 Km? de 4.500.000
sísmica 3D.
Reproceso de 400 Km sísmica 100.000

Inversión: 4.600.000

Inversión Total: 25.300.000

Nota 1: EL CONTRATISTA se compromete a realizar los estudios preliminares en
materia ambiental, tales como el reconocimiento del área donde se identifiquen las
posibles afectaciones que generarían las actividades previstas, y las medidas de
manejo que se requieran para cada una de ellas.

Nota 2: Se entiende que este programa exploratorio está diseñado para la búsqueda
de Hidrocarburos Convencionales exclusivamente. No incluye ninguna actividad
exploratoria relacionada con Gas Metano Asociado al Carbón, hidrocarburo para el
cual los permisos de exploración se encuentran suspendidos de conformidad con lo
previsto en el Acuerdo 042 del 29 de noviembre de 2006 del Consejo Directivo de LA

ANH.

(Fin del Anexo C)

63
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

ANEXO D
DERECHOS ECONÓMICOS

D.1._ POR USO DEL SUBSUELO: Según lo establecido en la cláusula 38 del anexo
A, por cada fase durante el período de exploración, EL CONTRATISTA reconocerá y
pagará a LA ANH un derecho cuyo valor será, en dólares de los Estados Unidos de
América, el que resulte de multiplicar el número de hectáreas y fracción de hectárea
del Área Contratada, excluidas las Áreas de Producción, por el valor que se presenta

en la siguiente tabla:

TABLA A: Valor 2009 por fase en US$ / Hectárea
Por cada hectárea
adicional a
100.000 Has.
<18 > 18 <18 > 18
meses | meses | meses | meses

Por las primeras

Tamaño de área 100.000 Has.

Duración Fase

En poligonos Ay | 250 | 306 | 306 | 459

B
Fuera de los 1.53 2.29 2.29 3.06
Polígonos
Areas costa 0.76
afuera

Nota: Cuando la primera fase del período de exploración sea menor o igual a doce
(12) meses, no habrá lugar al pago de este derecho económico.

Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a LA
ANH un derecho cuyo valor, en dólares de los Estados Unidos de América, será el
que resulte de multiplicar la producción de hidrocarburos que corresponden a EL
CONTRATISTA según la cláusula 29 por once centavos de dólar y sesenta y dos
centésimos de centavo de dólar de los Estados Unidos de América (USD $ 0.1162),
por cada barril de Hidrocarburos Líquidos.

Para gas natural este monto será de uno coma ciento sesenta y dos centavos de
dólar de los Estados Unidos de América (USD $0.01162) por cada mil pies cúbicos
(1.000 PC).

64
- ORIGINAL -

Yo
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección
u otros procesos directamente relacionados con la producción del mismo campo de
donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 38.2 de la cláusula 38.

D.2. DERECHOS ECONÓMICOS POR PRECIOS ALTOS

A partir del momento en que la producción acumulada de hidrocarburos líquidos de
cada Área de Producción, incluyendo el volumen de regalías, supere los cinco (5)
millones de barriles, y en el evento de que el precio del crudo marcador “West Texas
Intermediate” (WT!) supere el Precio Base Po, dependiendo de la gravedad API del
crudo, según la Tabla A., o cuando la producción de gas alcance los cinco (5) años, y
se destine a la exportación, y el precio del marcador “U.S. Gulf Coast Henry Hub”
supere el Precio Base Po, según la misma tabla A., EL CONTRATISTA entregará a
LA ANH, en el punto de entrega, una participación en la producción neta de regalías
como lo establece la siguiente fórmula:

Q = [(P-Po)/P]xS

Donde:
Q  = Derecho económico a entregar a LA ANH
P =Precio WTI

Po = Precio Base de referencia según la tabla A
S  = Porcentaje de participación según la tabla B

TABLA A..- Precios base de referencia

Gravedad API de los Po (USD$/BI)
Hidrocarburos Líquidos producidos (Año 2009)

Mayor de 29% API $30.22

Mayor a 22" API e inferior o igual a 29% API $31.39
Descubrimientos localizados a más de 300 mts
de profundidad de agua

Mayor a 10% API e inferior o igual a 15% API | $46.50
Gas Natural exportado: Po

- ORIGINAL -

65
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

(USDS/MMBTU)

Distancia en línea recta entre punto de entrega y
punto de recibo en país de destino
Menor o igual a 500km

Mayor a 500 y menor o igual a 1000km
Mayor a 1000km o planta de LNG

$9.30

TABLA B.- Porcentajes de participación

Precio WTI (P) Porcentaje de participación (S)
25%

En la formula anterior se aplicarán las siguientes definiciones:

P: Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo
crudo marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos
de América por Barril (USD $/Bl) y para Gas Natural es el precio promedio para el
gas natural marcador "U.S. Gulf Coast Henry Hub” en Dólares de los Estados Unidos
de América por millón de Unidad Térmica Británica BTU (US $/MMBTU). Estos
promedios son para el Mes calendario correspondiente, cuyas especificaciones y
cotizaciones se publican en medios de reconocido prestigio internacional.

Po: Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/BI) y para
Gas Natural es el precio promedio por Gas Natural en Dólares de los Estados Unidos
de América por millón de Unidad Térmica Británica (US $/MM8TU), indicado en la
tabla A.

Para la producción Hidrocarburos Liquidos Pesados con una gravedad API menar o
igual a diez grados (10”), EL CONTRATISTA no pagará a LA ANH Derecho por

Precios Altos.

66
- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

Para Gas Natural: Este derecho se pagará a partir del quinto año de inicio de la
producción del campo, el cual consta en la resolución de aprobación expedida por la
autoridad competente y siempre que se cumpla una de las siguientes condiciones:

- Para el Gas Natural que se destine a la exportación: Este derecho se causará
en el evento de que el precio promedio en el mes calendario de producción del
Gas Natural marcador "U.S. Gulf Coast Henry Hub" supere el Precio Base Po.

- Para el Gas Natural que sea destinado al consumo interno en el país: En caso
de que su precio sea regulado por la Comisión de Regulación de Energía y
Gas -CREG - o la entidad que la sustituya, EL CONTRATISTA no pagará a
LA ANH Derecho por Precios Altos; en caso contrario, las Partes acordarán el
gas natural marcador que refleje las condiciones del mercado interno y el valor
de Po, que deberá ser equivalente al precio regulado, y suscribirán el
respectivo acuerdo.

Todos los valores correspondientes a los derechos económicos de que trata este
anexo, a excepción del precio base Po que corresponda al precio regulado para gas
para consumo doméstico, se ajustarán anualmente a partir del primero (1*) de enero
de cada año, según la siguiente fórmula:

Po = Poín-1) X (1+ ln-2))

Donde:

mn Es el año calendario que comienza y para el cual se hace el cálculo.

n-1: Es el año calendario inmediatamente anterior al año que comienza.

n-2: Es el año calendario inmediatamente anterior al año n-1.

Po: Es el Po que rige para el nuevo año como resultado de la fórmula,
aproximando a dos decimales.

Po(n-1): El es el valor de Po del Año calendario inmediatamente anterior (n-1).

lín-2: Es la variación anual, expresada en fracción, del índice de precios al productor
de los Estados Unidos de América publicado por el Departamento del Trabajo
de ese pais — PPI Finished Goods WPUSOP 3000 - entre el final del año
calendario n-2, y el Índice correspondiente al final del año inmediatamente
anterior al mismo año n-2 aproximado a cuatro (4) decimales.

67
- ORIGINAL -

OA
CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

El cáículo realizado anteriormente, se realizará en el mes de diciembre de cada año y
se aplicará al año siguiente.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador "US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, LA ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nuevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador "US Gulf
Coast Henry Hub”.

LA ANH indicará por escrito a EL CONTRATISTA la forma de pago de este derecho,
en dinero o en especie. Si LA ANH desea cambiar la forma de pago deberá
anunciarlo por escrito a EL CONTRATISTA con una antelación no menor a tres
meses.

En caso que LA ANH opte por recibir este derecho en dinero se dará aplicación a lo
establecido en los numerales 35.2, 35.3 y 35.4 del Anexo A.

D.3. DERECHOS ECONÓMICOS COMO PORCENTAJE DE PARTICIPACIÓN

EL_CONTRATISTA, pagará a LA ANH a título de derecho económico como
porcentaje de participación el 5% de la producción total después de Regalías.

(Fin del Anexo D)

68
- ORIGINAL -

e
CONTRATO DE EXPLORACIÓN Y PRODUCCION No, 38 DE 2009
MINIRONDA 2008 - PUTUMAYO BLOQUE PUT-1

MODELO
ANEXO E
MODELO DE LA CARTA DE CRÉDITO

CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO z [ Corresponde inicialmente a la mitad de la
duración de la primera ]
VALOR NOMINAL : (US$ )

[Corresponde al 50% del valor del programa
exploratorio]

BANCO EMISOR : Nombre del Banco Emisor
BENEFICIARIO : Agencia Nacional de Hidrocarburos - LA ANH
ORDENANTE z Nombre de la Compañía

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de
Nombre de la Compañía en adelante EL CONTRATISTA, hemos expedido a
su favor la presente carta de crédito standby irrevocable, por la suma en pesos
colombianos que resulte de la conversión a la tasa representativa del mercado del día en
que nos sea enviada la comunicación de incumplimiento prevista más adelante, de la
suma de dólares de los Estados Unidos de América
(US$ ), para garantizar el cumplimiento y la correcta ejecución de todas o
alguna de las obligaciones de la fase del Periodo de Exploración, que tiene una
duración de y las demás actividades inherentes a tales obligaciones emanadas del
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS
0000000000000 celebrado entre EL CONTRATISTA y LA ANH el día , en
adelante EL CONTRATO.
Queda entendido que la responsabilidad de [___Nombre del Banco Emisor___]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la

cantidad en moneda legal colombiana antes mencionada.
69

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 38 DE 2009
MINIRONDA 2008 — PUTUMAYO BLOQUE PUT-1

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de las
obligaciones y las demás actividades inherentes a tales obligaciones a su cargo derivadas
del CONTRATO a los que alude el primer párrafo de la presente carta de crédito stand-by,
en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario deberá comunicar
dicho incumplimiento a [____Nombre del Banco Emisor___] en sus oficinas de

, dentro de la vigencia de la presente carta de crédito. En la misma
fecha de recibo por parte nuestra de la referida comunicación, procederemos a pagar de
manera incondicional a la orden del Beneficiario las sumas reclamadas por él con cargo a
la presente carta de crédito, sin exceder, en ningún caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia de la
presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco Emisor___] el
incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un documento
debidamente firmado por el Representante Lega! de LA ANH o, quien haga sus veces, en
el cual se manifieste el incumplimiento por parte de EL CONTRATISTA de LAS
OBLIGACIONES GARANTIZADAS y se solicite el pago de la presente carta de crédito. En
dicha comunicación se deberá citar el número de esta carta de crédito y el valor por el cual
se utiliza la misma, convertido a moneda legal colombiana a la tasa de cambio
representativa del mercado vigente en la fecha en la cual se envíe tal comunicación a
nosotros, según conste en una certificación de la Superintendencia Financiera de
Colombia o de la entidad que llegue a reemplazarla para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio Internacional
(CC).

Nombre y Firma del Representante Legal del Banco Emisor

(Fin del Anexo E)

70
- ORIGINAL -
